

EXHIBIT 10.1
 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
dated as of
 
April 19, 2007,
 
 
among
 
SUN HEALTHCARE GROUP, INC.,
 
THE LENDERS PARTY HERETO
 
and
 
CREDIT SUISSE,
as Administrative Agent and Collateral Agent
 
                                                         
 
CREDIT SUISSE SECURITIES (USA) LLC,
CIBC WORLD MARKETS CORP
and
UBS SECURITIES LLC,
as Joint Bookrunners and Joint-Lead Arrangers
 
CIBC WORLD MARKETS CORP.,
as Syndication Agent
 
UBS SECURITIES LLC,
as Documentation Agent
 
 
 

--------------------------------------------------------------------------------

 

[CS&M Ref. No. 5865-465]
 


--------------------------------------------------------------------------------


Table of Contents
Page
ARTICLE I


Definitions


SECTION 1.01.  Defined Terms
2
SECTION 1.02.  Terms Generally
31
SECTION 1.03.  Pro Forma Calculations
32
SECTION 1.04.  Classification of Loans and Borrowings
32
SECTION 1.05.  Senior Debt
33



ARTICLE II


The Credits


SECTION 2.01.  Commitments
33
SECTION 2.02.  Loans
34
SECTION 2.03.  Borrowing Procedure
36
SECTION 2.04.  Evidence of Debt; Repayment of Loans
37
SECTION 2.05.  Fees
38
SECTION 2.06.  Interest on Loans
39
SECTION 2.07.  Default Interest
40
SECTION 2.08.  Alternate Rate of Interest
40
SECTION 2.09.  Termination and Reduction of Commitments
40
SECTION 2.10.  Conversion and Continuation of Borrowings
41
SECTION 2.11.  Repayment of Term Borrowings
43
SECTION 2.12.  Optional Prepayment
44
SECTION 2.13.  Mandatory Prepayments
45
SECTION 2.14.  Reserve Requirements; Change in Circumstances
47
SECTION 2.15.  Change in Legality
49
SECTION 2.16.  Indemnity
49
SECTION 2.17.  Pro Rata Treatment
50
SECTION 2.18.  Sharing of Setoffs
50
SECTION 2.19.  Payments
51
SECTION 2.20.  Taxes
52
SECTION 2.21.  Assignment of Commitments Under Certain Circumstances; Duty to
                                 Mitigate
 
53
SECTION 2.22.  Swingline Loans
55
SECTION 2.23.  Letters of Credit
56
SECTION 2.24.  Incremental Commitments
62

 
i

--------------------------------------------------------------------------------


Table of Contents
(Continued)
Page
ARTICLE III


Representations and Warranties


SECTION 3.01.  Organization; Powers
65
SECTION 3.02.  Authorization
65
SECTION 3.03.  Enforceability
65
SECTION 3.04.  Governmental Approvals
66
SECTION 3.05.  Financial Statements
66
SECTION 3.06.  No Material Adverse Change
67
SECTION 3.07.  Title to Properties; Possession Under Leases
67
SECTION 3.08.  Subsidiaries
67
SECTION 3.09.  Litigation; Compliance with Laws
67
SECTION 3.10.  Agreements
68
SECTION 3.11.  Federal Reserve Regulations
68
SECTION 3.12.  Investment Company Act
68
SECTION 3.13.  Use of Proceeds
68
SECTION 3.14.  Tax Returns
68
SECTION 3.15.  No Material Misstatements
68
SECTION 3.16.  Employee Benefit Plans
69
SECTION 3.17.  Environmental Matters
69
SECTION 3.18.  Insurance
69
SECTION 3.19.  Security Documents
70
SECTION 3.20.  Location of Real Property and Leased Premises
71
SECTION 3.21.  Labor Matters
71
SECTION 3.22.  Solvency
71
SECTION 3.23.  Transaction Documents
71
SECTION 3.24.  Healthcare Representations
72
SECTION 3.25.  Senior Indebtedness
74
SECTION 3.26.  Sanctioned Persons
74



ARTICLE IV


Conditions of Lending


SECTION 4.01.  All Credit Events
74
SECTION 4.02.  First Credit Event
75



ARTICLE V


Affirmative Covenants


SECTION 5.01.  Existence; Compliance with Laws; Businesses and Properties
79
SECTION 5.02.  Insurance
79



ii

--------------------------------------------------------------------------------


Table of Contents
(Continued)
Page


SECTION 5.03.  Obligations and Taxes
80
SECTION 5.04.  Financial Statements, Reports, etc
80
SECTION 5.05.  Litigation and Other Notices
82
SECTION 5.06.  Information Regarding Collateral
83
SECTION 5.07.  Maintaining Records; Access to Properties and Inspections;
                                   Maintenance of Ratings
 
83
SECTION 5.08.  Use of Proceeds
83
SECTION 5.09.  Employee Benefits
83
SECTION 5.10.  Compliance with Environmental Laws
84
SECTION 5.11.  Preparation of Environmental Reports
84
SECTION 5.12.  Further Assurances
84
SECTION 5.13.  Interest Rate Protection
85
SECTION 5.14.  Proceeds of Certain Dispositions
85
SECTION 5.15.  Healthcare Requirements
86
SECTION 5.16.  Deposit Accounts; Concentration Accounts; Letters of Instruction
87



ARTICLE VI


Negative Covenants


SECTION 6.01.  Indebtedness
88
SECTION 6.02.  Liens
90
SECTION 6.03.  Sale and Lease-Back Transactions
91
SECTION 6.04.  Investments, Loans and Advances
92
SECTION 6.05.  Mergers, Consolidations, Sales of Assets and Acquisitions
94
SECTION 6.06.  Restricted Payments; Restrictive Agreements
95
SECTION 6.07.  Transactions with Affiliates
95
SECTION 6.08.  Business of Borrower and Subsidiaries
96
SECTION 6.09.  Other Indebtedness and Agreements
96
SECTION 6.10.  Capital Expenditures
96
SECTION 6.11.  Interest Coverage Ratio
97
SECTION 6.12.  Maximum Total Leverage Ratio
97
SECTION 6.13.  Maximum Senior Leverage Ratio
98
SECTION 6.14.  Fiscal Year
98
SECTION 6.15.  Certain Equity Securities
98



iii

--------------------------------------------------------------------------------


Table of Contents
(Continued)
Page
 
ARTICLE VII


Events of Default
 


ARTICLE VIII


The Administrative Agent and the Collateral Agent
 


ARTICLE IX


Miscellaneous


SECTION 9.01.  Notices
103
SECTION 9.02.  Survival of Agreement
104
SECTION 9.03.  Binding Effect
104
SECTION 9.04.  Successors and Assigns
104
SECTION 9.05.  Expenses; Indemnity
109
SECTION 9.06.  Right of Setoff
110
SECTION 9.07.  Applicable Law
110
SECTION 9.08.  Waivers; Amendment
111
SECTION 9.09.  Interest Rate Limitation
112
SECTION 9.10.  Entire Agreement
112
SECTION 9.11.  WAIVER OF JURY TRIAL
112
SECTION 9.12.  Severability
113
SECTION 9.13.  Counterparts
113
SECTION 9.14.  Headings
113
SECTION 9.15.  Jurisdiction; Consent to Service of Process
113
SECTION 9.16.  Confidentiality
114
SECTION 9.17.  USA PATRIOT Act Notice
114



iv

--------------------------------------------------------------------------------


Table of Contents
(Continued)
Page


SCHEDULES


Schedule 1.01(a)
-
Subsidiary Guarantors
Schedule 1.01(b)
-
Mortgaged Property
Schedule 1.01(c)
-
Facilities
Schedule 1.01(d)
-
Harborside Facility Level Indebtedness
Schedule 1.01(e)
-
Restricted Cash
Schedule 2.01
-
Lenders and Commitments
Schedule 3.08
-
Subsidiaries
Schedule 3.09
-
Litigation
Schedule 3.17
-
Environmental Matters
Schedule 3.18
-
Insurance
Schedule 3.19(a)
-
UCC Filing Offices
Schedule 3.19(c)
-
Mortgage Filing Offices
Schedule 3.20(a)
-
Owned Real Property
Schedule 3.20(b)
-
Leased Real Property
Schedule 3.21
-
Collective Bargaining Agreements
Schedule 4.02(a)
-
Local Counsel
Schedule 6.01
-
Existing Indebtedness
Schedule 6.02
-
Existing Liens
Schedule 6.04
-
Existing Investments
Schedule 6.05
-
Scheduled Asset Sales





EXHIBITS


Exhibit A
-
Form of Administrative Questionnaire
Exhibit B
-
Form of Assignment and Acceptance
Exhibit C
-
Form of Borrowing Request
Exhibit D
-
Form of Guarantee and Collateral Agreement
Exhibit E
-
Form of Mortgage
Exhibit F-1
-
Form of Opinion of O’Melveny & Myers LLP
Exhibit F-2
-
Form of Opinion of General Counsel
Exhibit F-3
-
Form of Local Counsel Opinion
Exhibit G
-
Form of Minority Holder Acknowledgement, Consent and Waiver

 
(The schedules and exhibits listed above are not provided herein. However, Sun
agrees to furnish such omitted documents to the Commission upon request.)
 
v
 


--------------------------------------------------------------------------------




CREDIT AGREEMENT dated as of April 19, 2007, among SUN HEALTHCARE GROUP, INC., a
Delaware corporation (the “Borrower”), the Lenders (as defined in Article I),
and CREDIT SUISSE, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.
 
PRELIMINARY STATEMENT
 
Pursuant to the Merger Agreement (such term and each other capitalized term used
but not defined in this introductory statement having the meaning given it in
Article I), the Borrower will acquire all the Equity Interests in Harborside
Healthcare Corporation (“Harborside”) through the merger (the “Merger”) of
Horizon Merger Inc., a Delaware corporation and a wholly owned Subsidiary
(“Merger Sub”), with and into Harborside, with (a)(i) each share of common stock
of Harborside issued and outstanding (with certain exceptions as set forth in
the Merger Agreement) immediately prior to the Effective Time (as defined in the
Merger Agreement) being converted at the Effective Time into the right to
receive the Per Share Merger Consideration (as defined in the Merger Agreement),
(ii) each option and warrant to purchase a share of common stock of Harborside
that is outstanding (with certain exceptions as set forth in the Merger
Agreement) immediately prior to the Effective Time being converted at the
Effective Time into the right to receive the Per Share Merger Consideration
(after deduction for any applicable exercise price and taxes), and (iii) each
share of preferred stock of Harborside issued and outstanding (with certain
exceptions as set forth in the Merger Agreement) immediately prior to the
Effective Time being converted into the right to receive a pro rata portion of
the Preferred Purchase Price (as defined in the Merger Agreement) (the amounts
set forth in clauses (i), (ii) and (iii), collectively, the “Merger
Consideration”), which Merger Consideration shall be in an aggregate amount of
approximately $349,400,000 (less certain expenses of Harborside as set forth in
the Merger Agreement), and (b) Harborside surviving as a wholly owned
Subsidiary.
 
In connection with the Merger, the Borrower has requested that the Lenders
extend credit in the form of (a) Term Loans (i) on the Closing Date, in an
aggregate principal amount not in excess of $310,000,000, and (ii) on no more
than two occasions during the period commencing on the first Business Day after
the Closing Date and ending on the Delayed Draw Commitment Termination Date, in
an aggregate principal amount not in excess of $55,000,000, and (b) Revolving
Loans at any time and from time to time after the date hereof and until the
Revolving Credit Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $50,000,000. The Borrower has requested the
Swingline Lender to extend credit, at any time and from time to time after the
date hereof and until the Revolving Credit Maturity Date, in the form of
Swingline Loans, in an aggregate principal amount at any time outstanding not in
excess of $10,000,000. The Borrower has requested the Issuing Bank to issue
(a) RF Letters of Credit, in an aggregate face amount at any time outstanding
not in excess of $15,000,000 and (b) PF Letters of Credit, in an aggregate face
amount at any time outstanding not in excess of $70,000,000. The proceeds of the
Term Loans to be made on the Closing Date are to be used solely to pay a portion
of the Merger Consideration, to repay Existing


--------------------------------------------------------------------------------


 
Indebtedness of the Borrower and Harborside and to pay related fees and
expenses. The proceeds of the Delayed Draw Term Loans are to be used solely to
finance the acquisition of the Moffie Properties and the NHP Properties
(including the repayment of associated Indebtedness and the payment of related
fees and expenses). The proceeds of the Revolving Loans and the Swingline Loans
are to be used, and Letters of Credit are to be requested, solely for working
capital and general corporate purposes of the Borrower and the Subsidiaries.
 
The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.
 
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
 
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 5% or more of any
class of Equity Interests of the person specified.
 
“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. If the Administrative Agent
shall have

2

--------------------------------------------------------------------------------




determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate, as
the case may be.
 
“Applicable Term Commitment Fee Rate” shall mean, for any day (a) from and
including the Closing Date to but excluding the three-month anniversary of the
Closing Date, 0.75% per annum, (b) from and including the three-month
anniversary of the Closing Date to but excluding the six-month anniversary of
the Closing Date, 1.00% per annum, and (c) thereafter, 1.50% per annum.
 
“Applicable Percentage” shall mean, for any day (a) with respect to any
Eurodollar Term Loan, 2.00% per annum, (b) with respect to any ABR Term Loan,
1.00% per annum, and (c) (i) with respect to any Eurodollar Revolving Loan or
ABR Revolving Loan, the applicable percentage set forth below under the caption
“Eurodollar Spread—Revolving Loans” or “ABR Spread—Revolving Loans”, as the case
may be, and (ii) with respect to the Revolving Credit Commitment Fee, the
applicable rate set forth below under the caption “Revolving Credit Commitment
Fee Rate”, in each case based upon the Total Leverage Ratio as of the relevant
date of determination:


Total Leverage
Ratio
Eurodollar
Spread--
Revolving
Loans
ABR Spread--
Revolving
Loans
Revolving
Credit
Commitment
Fee Rate
 
Category 1
 
Greater than
4.50 to 1.00
2.00%
1.00%
0.50%
Category 2
 
Less than or
equal to 4.50 to
1.00 and
greater than
3.50 to 1.00
1.75%
0.75%
0.50%
Category 3
 
Less than or
equal to 3.50 to
1.00
 
1.50%
0.50%
0.375%



3

--------------------------------------------------------------------------------


Each change in the Applicable Percentage resulting from a change in the Total
Leverage Ratio shall be effective with respect to all Loans and Letters of
Credit outstanding on and after the date of delivery to the Administrative Agent
of the financial statements and certificates required by Section 5.04(a) or (b)
and Section 5.04(c), respectively, indicating such change until the date
immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing,
until the Borrower shall have delivered the financial statements and
certificates required by Section 5.04(b) and Section 5.04(c), respectively, for
the period ended September 30, 2007, the Total Leverage Ratio shall be deemed to
be in Category 1 for purposes of determining the Applicable Percentage. In
addition, (i) at any time during which the Borrower has failed to deliver the
financial statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively, or (ii) at any time after the occurrence and
during the continuance of an Event of Default, the Total Leverage Ratio shall be
deemed to be in Category 1 for purposes of determining the Applicable
Percentage.
 
“Approvals” shall mean the approvals from the applicable Governmental
Authorities in respect of all appropriate Healthcare Licenses with respect to a
particular Facility.
 
“Arrangers” shall mean Credit Suisse Securities (USA) LLC, CIBC World Markets
Corp. and UBS Securities LLC.
 
“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any of the
Subsidiaries to any person other than the Borrower or any Subsidiary Guarantor
of (a) any Equity Interests of any of the Subsidiaries (other than directors’
qualifying shares) or (b) any other assets of the Borrower or any of the
Subsidiaries (other than (i) inventory, damaged, obsolete or worn out assets,
scrap and Permitted Investments, in each case disposed of in the ordinary course
of business, (ii) dispositions between or among Foreign Subsidiaries and
(iii) any sale, transfer or other disposition or series of related sales,
transfers or other dispositions having a value not in excess of $750,000).
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
 
“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
4

--------------------------------------------------------------------------------


 
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
 
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.
 
“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its consolidated subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated subsidiaries during
such period, but excluding in each case any such expenditure (i) made to
restore, replace or rebuild property to the condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation and (ii) to the extent that proceeds of Asset
Sales are used to make such expenditure pursuant to the proviso in the
definition of the term “Net Cash Proceeds”.
 
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof) shall own, directly or indirectly, beneficially
or of record, shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Borrower,
(b) a majority of the seats (other than vacant seats) on the board of directors
of the Borrower shall at any time be occupied by persons who were neither
(i) nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated or (c) any change in control (or similar event, however
denominated) with respect to the Borrower or any Subsidiary shall occur under
and as defined in any indenture or agreement in respect of Material Indebtedness
to which the Borrower or any Subsidiary is a party.
 
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.14, by any lending office of such Lender or by
such Lender’s or Issuing Bank’s
5

--------------------------------------------------------------------------------


holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, PF L/C Loans,
Other PF L/C Loans, Term Loans, Other Term Loans or Swingline Loans and, when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Credit Commitment, PF L/C Commitment, Incremental PF L/C Commitment,
Term Loan Commitment, Incremental Term Loan Commitment or Swingline Commitment.
 
“Clipper” refers collectively to the three partnerships and six limited
liability companies, each of which owns one Facility in New Hampshire that is
operated by the Borrower and the Subsidiaries and which leases such Facilities
to the Borrower and the Subsidiaries.
 
“Clipper Option Agreement” shall mean the Option and Indemnity Agreement dated
as of April 30, 2004, among William E. Gilmore, Jr., Clipper Holdings, Inc.,
Langdon Place Affiliates, Inc., Langdon Place of Keene, Inc., William E. Gilmore
Family, LLC and SunBridge G.P. Corporation, as amended by the Memorandum of
Understanding dated December 2006, as amended on March 31, 2007, pursuant to
which SunBridge G.P. Corporation has the right to acquire all of the Equity
Interests of Clipper and pursuant to which such Equity Interests may be put to
the Borrower.
 
“Closing Date” shall mean April 19, 2007.
 
“Closing Date Material Adverse Effect” shall mean any event, change,
circumstance, effect or state of facts that is materially adverse to (a) the
business, financial condition or results of operations of Harborside and its
Subsidiaries, taken as a whole or (b) the ability of Harborside to perform its
obligations under the Merger Agreement or to consummate the transactions
contemplated thereby, except in the case of clause (a) for any event, change,
circumstance, effect or state of facts arising out of or attributable to any of
the following, either alone or in combination: (i) general national,
international or regional economic, political or financial conditions, including
any such event, change, circumstance, effect or state of facts resulting from
acts of war (whether or not declared) or terrorism or other force majeure
events, but only if they do not materially disproportionately affect Harborside
and its Subsidiaries taken as a whole relative to the industry in which
Harborside and its Subsidiaries operate generally, (ii) generally affecting the
industry in which Harborside and its Subsidiaries operate generally (including
legislative, legal and regulatory changes), but only if they do not materially
disproportionately affect Harborside and its Subsidiaries taken as a whole
relative to the industry in which Harborside and its Subsidiaries operate
generally, (iii) actions taken pursuant to or in accordance with the Merger
Agreement or at the request of the Borrower, (iv) changes in Laws or GAAP and
(v) the execution or delivery of the Merger Agreement or the announcement or
pending status of the transactions contemplated by the Merger Agreement. As used
in this definition, the terms “Subsidiaries”, “Laws” and “GAAP” have the
meanings assigned thereto in the Merger Agreement.
6

--------------------------------------------------------------------------------


 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.
 
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, PF L/C Commitment, Term Loan Commitment and Swingline
Commitment.
 
“Commitment Fees” shall mean the Revolving Credit Commitment Fees and the Term
Commitment Fees.

“Concentration Accounts” shall mean the Sun Concentration Account and the H.A.S.
Concentration Account.
 
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated March 2007.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any non-cash charges (other than the write-down of current assets and other
than charges referred to in clause (a)(v) below) for such period, (v) charges
resulting from increases in professional liability, general liability and
workers’ compensation reserves, solely relating to prior periods, (vi) fees and
expenses for such period paid in connection with the Transactions, (vii)
restructuring charges for such period incurred in connection with the Merger in
an aggregate amount not to exceed $7,500,000 for any period of four consecutive
fiscal quarters, and (viii) cash payments received during such period on account
of non-cash gains deducted from Consolidated Net Income pursuant to clause
(b)(ii) below in a prior period, and minus (b) without duplication (i) all cash
payments made during such period on account of non-cash charges added to
Consolidated Net Income pursuant to clause (a)(iv) above in a previous period,
(ii) to the extent included in determining such Consolidated Net Income, any
extraordinary gains and all non-cash gains for such period (other than gains
referred to in clause (b)(iii) below), and (iii) gains resulting from decreases
in professional liability, general liability and workers’ compensation reserves,
solely relating to prior periods, all determined on a consolidated basis in
accordance with GAAP. For purposes of determining the Interest Coverage Ratio,
the Total Leverage Ratio and the Senior Leverage Ratio as of or for the periods
ended on September 30, 2007, December 31, 2007 and March 31, 2008, Consolidated
EBITDA will be deemed to be equal to (i) for the fiscal quarter ended December
31, 2006, $37,900,000, (ii) for the fiscal quarter ended March 31, 2007,
$30,800,000, and (iii) for the fiscal quarter ended June 30, 2007, $36,800,000.
In addition, in the case of any period that ends after the Closing Date on or
prior to June 30, 2008, the Consolidated EBITDA of the Borrower shall be
increased (an “Initial Pro Forma Adjustment”) by an amount determined by the
Borrower in good
7

--------------------------------------------------------------------------------


faith to represent the pro forma cost savings and synergies to be realized as a
result of specific actions taken or to be taken in connection with the Merger
(in each case, without duplication of the actual cost savings and synergies
realized during such period as a result of such actions), provided that (a) such
cost savings and synergies are identifiable and factually supportable, (b) such
actions are taken within 12 months of the Closing Date, (c) no cost savings
shall be added pursuant to this sentence to the extent duplicative of any
expenses, charges or costs relating to such cost savings that are included in
clause (a)(vii) above with respect to such period and (d) the aggregate amount
of cost savings and synergies added pursuant to this definition shall not exceed
$10,300,000 for any period of four consecutive fiscal quarters.
 
“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of the Borrower and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, plus (b) any interest accrued during such period in respect of
Indebtedness of the Borrower or any Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP. For purposes of the foregoing, interest expense
shall be determined after giving effect to any net payments made or received by
the Borrower or any Subsidiary with respect to interest rate Hedging Agreements.
For purposes of determining the Interest Coverage Ratio for the period of four
consecutive quarters ended September 30, 2007 and December 31, 2007,
Consolidated Interest Expense shall be deemed to be equal to (a) the
Consolidated Interest Expense for the two consecutive fiscal quarters ended
September 30, 2007, multiplied by 2 and (b) the Consolidated Interest Expense
for the three consecutive fiscal quarters ended December 31, 2007, multiplied by
4/3, respectively.
 
“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Subsidiary (other than up to $1,000,000 of the aggregate income of
the Special Purpose Vehicles) to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary, (b) the income or loss of any person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
the Borrower or any Subsidiary or the date that such person’s assets are
acquired by the Borrower or any Subsidiary, and (c) any gains attributable to
sales of assets out of the ordinary course of business; provided further that
the net income of any person in which any other person (other than the Borrower
or a wholly owned Subsidiary or any director or foreign national holding
qualifying shares in accordance with applicable law) has a joint interest shall
be included in Consolidated Net Income only to the extent of the percentage
interest of such person owned by the Borrower and the Subsidiaries.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the
8

--------------------------------------------------------------------------------


 ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Corporate Integrity Agreement” shall mean that certain Corporate Integrity
Agreement, dated as of July 12, 2001, between the Office of the Inspector
General of the Department of Health and Human Services and the Borrower.
 
“Credit Event” shall have the meaning assigned to such term in Section 4.01.
 
“Credit Facilities” shall mean the revolving credit, swingline, letter of credit
and term loan facilities provided for by this Agreement.
 
“Credit-Linked Deposit” shall mean, in respect of each PF Lender, the cash
deposit made by such Lender pursuant to Section 2.23(l)(i), as such amount may
be (a) reduced from time to time pursuant to Section 2.09, (b) increased from
time to time pursuant to an Incremental PF L/C Assumption Agreement entered into
by such Lender or (c) reduced or increased from time to time pursuant to
Section 2.02(g) or pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each PF Lender’s Credit-Linked Deposit shall
be equal to the amount of its PF L/C Commitment on the Closing Date.
 
“Credit-Linked Deposit Account” shall mean one or more operating and/or
investment accounts of, and established by, the Administrative Agent under its
exclusive dominion and control that shall be used for the purposes set forth in
Sections 2.02(g) and 2.23.
 
“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Permitted Investments) of the Borrower and the Subsidiaries.
 
“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding Revolving Loans and Swingline Loans.
 
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
 
“Defaulting Lender” shall mean any Revolving Credit Lender that has
(a) defaulted in its obligation to make a Revolving Loan or to fund its
participation in a Letter of Credit or Swingline Loan required to be made or
funded by it hereunder, (b) notified the Administrative Agent or a Loan Party in
writing that it does not intend to satisfy any such obligation or (c) become
insolvent or the assets or management of which has been taken over by any
Governmental Authority.
 
“Delayed Draw Commitment Termination Date” shall mean January 15, 2008.
 
“Delayed Draw Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Delayed Draw Term Loans hereunder
9

--------------------------------------------------------------------------------


as set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender assumed its Delayed Draw Term Loan Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.
 
“Delayed Draw Term Loans” shall mean the terms loans made by the Lenders to the
Borrower pursuant to Section 2.01(b).
 
“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Term Loan Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Term Loan Maturity Date.

“dollars” or “$” shall mean lawful money of the United States of America.
 
“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
 
“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act of 1933, as amended) that
extends credit or invests in bank loans as one of its businesses; provided that
neither the Borrower nor any of its Affiliates shall be an Eligible Assignee.
 
“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety, but specifically excluding any
local, state or Federal employee health and safety laws, or the presence,
Release of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.
 
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or
10

--------------------------------------------------------------------------------


non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
 
“Equity Issuance” shall mean any issuance or sale by the Borrower or any of the
Subsidiaries of any Equity Interests of the Borrower or any such Subsidiary, as
applicable, except in each case for (a) any issuance or sale to the Borrower or
any Subsidiary, (b) any issuance of directors’ qualifying shares and (c) sales
or issuances of common stock of the Borrower to management, directors or
employees of the Borrower or any Subsidiary under any employee stock option or
stock purchase plan or employee benefit plan in existence from time to time or
to the holders of warrants outstanding as of the date of this Agreement.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) and, on and after the
effectiveness of Title I of the Pension Act, any failure by any Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code (or, on and after the
effectiveness of Title I of the Pension Act, Section 412(c) of the Code) or
Section 303(d) of ERISA (or, on and after the effectiveness of Title I of the
Pension Act, Section 302(c) of ERISA) of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan, (e) on and after the effectiveness of Title I of the Pension
Act, a determination that any Plan is, or is expected to be, in “at-risk” status
(within the meaning of Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code), (f) the receipt by the Borrower or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee
11

--------------------------------------------------------------------------------


to administer any Plan, (g) the adoption of any amendment to a Plan that would
require the provision of security pursuant to Section 401(a)(29) of the Code or
Section 307 of ERISA, (h) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA (or, after the effectiveness of Title II of the Pension Act, that it is
in endangered or critical status within the meaning of Section 305 of ERISA),
(i) the occurrence of a “prohibited transaction” with respect to which the
Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any such Subsidiary could otherwise be liable or (j) any other event or
condition with respect to a Plan or Multiemployer Plan that could result in
liability of the Borrower or any Subsidiary other than liability for
contributions, administrative expenses and PBGC premiums in the ordinary course.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” shall have the meaning assigned to such term in Article VII.
 
“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, the excess
of (a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year and (ii) reductions to noncash working capital of the Borrower and the
Subsidiaries for such fiscal year (i.e., the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year)
over (b) the sum, without duplication, of (i) the amount of any Taxes payable in
cash by the Borrower and the Subsidiaries with respect to such fiscal year,
(ii) Consolidated Interest Expense for such fiscal year paid in cash,
(iii) Capital Expenditures made in cash in accordance with Section 6.10 during
such fiscal year, except to the extent financed with the proceeds of
Indebtedness, equity issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in Consolidated EBITDA, (iv) permanent
repayments of Indebtedness (other than mandatory prepayments of Loans under
Section 2.13) made in cash by the Borrower and the Subsidiaries during such
fiscal year, but only to the extent that the Indebtedness so prepaid by its
terms cannot be reborrowed or redrawn and such prepayments do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(v) additions to noncash working capital for such fiscal year (i.e., the
increase, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such fiscal year) and (vi) the amount of any Initial Pro Forma
Adjustment added in the determination of Consolidated EBITDA for such fiscal
year.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, in each case inclusive
of any interest, additions to Tax, penalties or other liabilities related
thereto, (a) income or franchise Taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in
12

--------------------------------------------------------------------------------


which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits Taxes imposed
by the United States of America or any similar Tax imposed by any other
jurisdiction described in clause (a) above, (c) except in the case of an
assignee pursuant to a request by the Borrower under Section 2.21(a), any
withholding or backup withholding Tax that is imposed on amounts payable to such
recipient at the time such recipient becomes a party to this Agreement (or
designates a new lending office) or is attributable to such recipient’s failure
(or unreasonable delay) to comply with Section 2.20(e), except to the extent
that such recipient (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such Tax pursuant to Section 2.20(a),
and (d) any Tax resulting solely from such recipient’s gross negligence or
willful misconduct.
 
“Existing Indebtedness” shall mean all Indebtedness outstanding prior to the
Closing Date of the Borrower and its subsidiaries and Harborside and its
subsidiaries, other than (i) the Existing Mortgage Indebtedness and (ii) such
other Indebtedness set forth on Schedule 6.01.
 
“Existing Mortgage Indebtedness” shall mean (i) Harborside Facility Level
Indebtedness in an aggregate outstanding principal amount on the Closing Date
not in excess of $22,100,000 and (ii) certain existing Indebtedness of the
Borrower and the Subsidiaries (including $50,000,000 in Indebtedness of
Clipper), other than Harborside and the direct and indirect subsidiaries
thereof, in an aggregate outstanding principal amount on the Closing Date not in
excess of $136,200,000.
 
“Extraordinary Receipt” shall mean the receipt by a Loan Party or any of their
respective subsidiaries of any purchase price adjustments, indemnity payments,
tax refunds, judgments, litigation settlements and any pension plan reversions,
in each case net of legal fees and other costs related thereto, and in the case
of judgments and litigation settlements, net of amounts actually paid by any
Loan Party during the previous 365 days from the date of the receipt of any such
judgments and litigation settlements, to settle litigation in which such Loan
Party was a defendant, and in any event (a) in excess of $2,000,000 and (b) to
the extent not included in Consolidated EBITDA.
 
“Facility” shall mean any hospital, outpatient clinic, long-term care facility,
nursing home or rehabilitation center and related medical office building or
other facility owned or used by the Borrower or any Subsidiary in connection
with their respective business. Set forth on Schedule 1.01(c) is a list of all
Facilities in existence on the Closing Date owned or used by the Borrower and
the Subsidiaries.
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
13

--------------------------------------------------------------------------------


 
“Fee Letter” shall mean the Amended and Restated Fee Letter dated November 2,
2006, between the Borrower, the Administrative Agent, Credit Suisse Securities
(USA) LLC, CIBC World Markets Corp., CIBC Inc., UBS Securities LLC, UBS Loan
Finance LLC and Jefferies Finance LLC.
 
“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees, the PF L/C Commitment Fees and the Issuing Bank Fees.
 
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
 
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
 
“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.
 
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
 
“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).
 
“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
 
“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among the Borrower, the
Subsidiaries party thereto and the Collateral Agent for the benefit of the
Secured Parties.
 
“Harborside” shall have the meaning assigned to such term in the preliminary
statement.
 
“Harborside Facility Level Indebtedness” shall mean certain HUD-guaranteed
Indebtedness and other Indebtedness secured by mortgages on Facilities of
Harborside or
14

--------------------------------------------------------------------------------


its subsidiaries entered into prior to the Closing Date and set forth on
Schedule 1.01(d) hereto.
 
“H.A.S. Concentration Account” shall mean that certain deposit account
established by the Borrower with LaSalle Bank National Association, identified
as account number 5800949637, and any additional or replacement deposit account
satisfactory to the Collateral Agent and otherwise satisfying the requirements
set forth in Section 5.16.
 
“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.
 
“Healthcare Licenses” shall have the meaning assigned to such term in
Section 3.24(a).
 
“Healthcare Requirements” shall mean all Federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions or agreements, in each case, pertaining to or
concerned with the establishment, construction, ownership, operation, use or
occupancy of a Facility or any part thereof as a skilled-nursing facility,
assisted-living facility or other healthcare facility and all material permits,
licenses and authorizations and regulations relating thereto, including all
material rules, orders, regulations and decrees of and agreements with
healthcare Governmental Authorities as pertaining to such Facility.
 
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996 and the Federal standard for privacy of individually identifiable health
information promulgated thereunder, and any and all rules or regulations
promulgated from time to time thereunder, including the regulations set forth at
45 CFR parts 160 and 164 as such provisions are currently drafted and, if
applicable, updated, amended or revised.
 
“HIPAA Compliant” shall mean that the Borrower and each Subsidiary is or will be
in compliance with each of the applicable requirements of the so-called
“Administrative Simplification” provisions of HIPAA on and as of each date that
any part thereof, or any final rule or regulation thereunder, becomes effective
in accordance with its or their terms, as the case may be, except where failure
to be in compliance could not reasonably be expected to result in a Material
Adverse Effect.
 
“Inactive Subsidiary” shall mean any Subsidiary that, on any date of
determination, (a) does not conduct any business operations, (b) has assets with
a book value not in excess of $10,000 and (c) does not have any Indebtedness
outstanding.
15

--------------------------------------------------------------------------------


 
“Incremental Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement or an Incremental PF L/C Assumption Agreement.
 
“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental PF L/C Commitment.
 
“Incremental Lender” shall mean a Lender with an Incremental Commitment.
 
“Incremental PF L/C Amount” shall mean, at any time, the excess, if any, of
(a) $30,000,000 over (b) the aggregate amount of all Incremental PF L/C
Commitments established prior to such time pursuant to Section 2.24.
 
“Incremental PF L/C Assumption Agreement” shall mean an Incremental PF L/C
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental PF
Lenders.
 
“Incremental PF L/C Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to fund Credit-Linked Deposits or Other
Credit-Linked Deposits as set forth in the Incremental PF L/C Assumption
Agreement pursuant to which such Lender acquired its Incremental PF L/C
Commitment.
 
“Incremental PF Lender” shall mean a Lender with an Incremental PF L/C
Commitment, a participation in an outstanding Other PF Letter of Credit or L/C
Disbursement in respect thereof or an Other PF L/C Loan.
 
“Incremental PF Maturity Date” shall mean the final maturity date of any Other
PF L/C Loans, as set forth in the applicable Incremental PF L/C Assumption
Agreement.
 
“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.
 
“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $100,000,000 over (b) the aggregate amount of all Incremental Term Loan
Commitments established prior to such time pursuant to Section 2.24.
 
“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.
 
“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.
16

--------------------------------------------------------------------------------


 
“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.
 
“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.
 
“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in
the form of additional Term Loans or, to the extent permitted by Section 2.24
and provided for in the relevant Incremental Term Loan Assumption Agreement,
Other Term Loans.
 
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such person of Indebtedness of others, (h) all Capital
Lease Obligations and Synthetic Lease Obligations of such person, (i) all
obligations of such person as an account party in respect of letters of credit
and (j) all obligations of such person in respect of bankers’ acceptances. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Initial Pro Forma Adjustment” shall have the meaning assigned to such term in
the definition of “Consolidated EBITDA”.
 
“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 
“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
any Swingline Loan), the last Business Day of each March, June, September and
December, (b) with respect to any Credit-Linked Deposit, the last day of the
Interest Period therefor or the date of any prepayment thereof and (c) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of
17

--------------------------------------------------------------------------------


more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing.
 
“Interest Period” shall mean, (a) with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter or, with the
consent of the Administrative Agent and to the extent available to each
applicable Lender, 9 or 12 months thereafter, as the Borrower may elect, and
(b) with respect to the Credit-Linked Deposits, the period commencing on the
Closing Date or on the last day of the preceding Interest Period and ending on
the last Business Day of each March, June, September and December thereafter,
commencing with the last Business Day of June 2007; provided, however, that (a)
prior to the Delayed Draw Commitment Termination Date (or earlier termination of
all the Delayed Draw Term Loan Commitments), the Borrower may not elect an
Interest Period for any Term Borrowing longer than 3 months and (b) if any
Interest Period for any Eurodollar Borrowing would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing. With respect to the
Borrowings of Eurodollar Delayed Draw Term Loans, the initial Interest Periods
shall be the periods commencing on (and including) the date of borrowing of such
Delayed Draw Term Loans and ending on (and including) the last day of the
Interest Periods applicable to the Term Loans outstanding immediately prior to
the date of borrowing, with the aggregate principal amount of Delayed Draw Term
Loans to which each such Interest Period applies being in the same proportions
as the respective aggregate principal amounts of the outstanding Term Loans to
which the corresponding Interest Periods apply. Notwithstanding the foregoing,
unless the Administrative Agent shall otherwise agree, the Interest Period of
any Eurodollar Borrowing made within 30 days of the Closing Date shall be of one
month’s duration.
 
“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse, acting
through any of its Affiliates or branches, in its capacity as the issuer of
Letters of Credit hereunder and (b) any other Lender that may become an Issuing
Bank pursuant to Section 2.23(i) or 2.23(k), with respect to Letters of Credit
issued by such Lender. The Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates or branches of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate or
branch with respect to Letters of Credit issued by such Affiliate or branch.
 
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).
18

--------------------------------------------------------------------------------


 
“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.
 
“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
 
“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
 
“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance or an Incremental Assumption Agreement. Unless the
context clearly indicates otherwise, the term “Lenders” shall include the
Swingline Lender.
 
“Letter of Credit” shall mean any RF Letter of Credit and any PF Letter of
Credit.
 
“LIBO Rate” shall mean, with respect to the Credit-Linked Deposits or any
Eurodollar Borrowing for any Interest Period, the rate per annum determined by
the Administrative Agent at approximately 11:00 a.m. (London time) on the date
that is two Business Days prior to the commencement of such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Administrative Agent to be the average of the rates per annum at which
deposits in dollars are offered for such relevant Interest Period to major banks
in the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.
 
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
 
“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, each Incremental Assumption Agreement and the promissory notes, if
any, executed and delivered pursuant to Section 2.04(e).
 
“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.
 
“Loans” shall mean the Revolving Loans, the PF L/C Loans, the Term Loans and the
Swingline Loans.
19

--------------------------------------------------------------------------------


 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, condition (financial or otherwise) or operating
results of the Borrower and the Subsidiaries, taken as a whole, (b) a material
impairment of the ability of the Borrower or any other Loan Party to perform any
of its obligations under any Loan Document to which it is or will be a party or
(c) a material impairment of the rights and remedies of or benefits available to
the Lenders under any Loan Document.
 
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower or any Subsidiary in an aggregate principal
amount exceeding, for purposes of (a) Article VII, $5,000,000, and (b) all other
Articles, $20,000,000. For purposes of determining Material Indebtedness for all
Articles, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.
 
“Medicaid” shall mean Title XIX of the Social Security Act, which was enacted in
1965 to provide a cooperative Federal-state program for low income and medically
indigent persons, which is partially funded by the Federal government and
administered by the states.
 
“Medicare” shall mean Title XVIII of the Social Security Act, which was enacted
in 1965 to provide a Federally funded and administered health program for the
aged and certain disabled persons.
 
“Medicare/Medicaid Deposit Account” shall have the meaning assigned to such term
in Section 5.16.
 
“Merger” shall have the meaning assigned to such term in the preliminary
statement.
 
“Merger Agreement” shall mean the Agreement and Plan of Merger dated October 19,
2006, among the Borrower, Merger Sub and Harborside.
 
“Merger Consideration” shall have the meaning assigned to such term in the
preliminary statement.

“Merger Sub” shall have the meaning assigned to such term in the preliminary
statement.
 
“Minority Holder Acknowledgement, Consent and Waiver” shall mean an agreement
substantially in the form of Exhibit G, with such modifications to such form as
may be reasonably approved by the Administrative Agent.
20

--------------------------------------------------------------------------------


 
“Moffie Properties” refers to the properties leased by Harborside Connecticut
Limited Partnership, a Massachusetts limited partnership, and located in
Simsbury, Connecticut, Madison, Connecticut and Woodbridge, Connecticut, and
identified on Schedule 3.20(b), for which properties Harborside Connecticut
Limited Partnership has exercised an option to acquire such properties pursuant
to the terms of such leases.
 
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
 
“Mortgaged Properties” shall mean, initially, the owned real properties of the
Loan Parties specified on Schedule 1.01(b), and shall include each other parcel
of real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.12.
 
“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents and other security documents delivered pursuant to clause (i) of
Section 4.02(h) or pursuant to Section 5.12, each substantially in the form of
Exhibit E.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale) and reasonable costs and
expenses incurred in connection with the settlement or adjustment of any claims
with respect to casualty, condemnation, eminent domain or similar events,
(ii) amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations or purchase price adjustment
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds) and (iii) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness for borrowed money which is
secured by the asset sold in such Asset Sale and which is required to be repaid
with such proceeds (other than any such Indebtedness assumed by the purchaser of
such asset); provided, however, that, if (x) the Borrower shall deliver a
certificate of a Financial Officer to the Administrative Agent at the time of
receipt thereof setting forth the Borrower’s intent to reinvest such proceeds in
productive assets of a kind then used or usable in the business of the Borrower
and the Subsidiaries within 360 days of receipt of such proceeds and (y) no
Default or Event of Default shall have occurred and shall be continuing at the
time of such certificate or at the proposed time of the application of such
proceeds, such proceeds shall not constitute Net Cash Proceeds except to the
extent not so used at the end of such 360-day period, at which time such
proceeds shall be deemed to be Net Cash Proceeds; provided further that if
during such 360-day period the Borrower or a Subsidiary enters into a written
agreement committing it to so apply all or a portion of such proceeds after such
360th day, such 360-day period will be extended with respect to the amount of
proceeds so committed to be used, but such extension will in no event be for a
period longer than 180 days, at which
21

--------------------------------------------------------------------------------


 time such proceeds shall be deemed to be Net Cash Proceeds; and (b) with
respect to any issuance or incurrence of Indebtedness or any Equity Issuance,
the cash proceeds thereof, net of all taxes and customary fees, commissions,
costs and other expenses incurred in connection therewith.
 
“NHP Properties” refers to the properties leased by Nationwide Health
Properties, Inc. to Harborside Massachusetts Limited Partnership pursuant to
that certain Restated Master Lease dated as of August 1, 2002, as extended on
May 30, 2006, and pursuant to which Harborside Massachusetts Limited Partnership
has exercised an option to acquire such properties.
 
“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.
 
“Other Credit-Linked Deposits” shall have the meaning assigned to such term in
Section 2.24(b).
 
“Other PF L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Other PF Letters of Credit at such time and
(b) the aggregate principal amount of all L/C Disbursements in respect of Other
PF Letters of Credit that have not yet been reimbursed at such time. The Other
PF L/C Exposure of any Incremental PF Lender at any time shall be its Other PF
Pro Rata Percentage of the aggregate Other PF L/C Exposure at such time.
 
“Other PF L/C Loans” shall mean the loans deemed made by the Lenders to the
Borrower pursuant to Section 2.02(g) in respect of their participations in L/C
Disbursements under an Other PF Letter of Credit.
 
“Other PF Letter of Credit” shall mean a Letter of Credit designated (or deemed
designated) as such and issued pursuant to Section 2.23.
 
“Other PF Pro Rata Percentage” of any Incremental PF Lender at any time shall
mean the percentage of the aggregate Incremental PF L/C Commitments in respect
of Other Credit-Linked Deposits represented by such Incremental PF Lender’s
Incremental PF L/C Commitment in respect of Other Credit-Linked Deposits. In the
event the Incremental PF L/C Commitments shall have expired or been terminated,
the Other PF Pro Rata Percentages shall be determined on the basis of the
Incremental PF L/C Commitments most recently in effect.
 
“Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
22

--------------------------------------------------------------------------------


 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Pension Act” means the Pension Protection Act of 2006, as amended.
 
“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.
 
“Permanent Injunction” shall mean that certain Superseding Permanent Injunction
and Final Judgment entered on September 14, 2005, in Case No. GIC853861 in the
Superior Court of the State of California for the County of San Diego, Central
Division, filed by the State of California against the Borrower and certain
other entities named therein.
 
“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(g).
 
“Permitted Investments” shall mean:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
 
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;
 
(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through (d)
above;
 
(f) investments in so-called “auction rate” securities rated AAA or higher by
S&P or Aaa or higher by Moody’s and which have a reset date not more than 90
days from the date of acquisition thereof; and

23

--------------------------------------------------------------------------------



(g) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.
 
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
 
“PF L/C Commitment” shall mean, with respect to each Lender, the amount set
forth opposite such Lender’s name on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender assumed its PF L/C Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to an Incremental PF L/C
Assumption Agreement entered into by such Lender and (c) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The aggregate amount of the PF L/C Commitments on the Closing Date
is $70,000,000.
 
“PF L/C Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(c).
 
“PF L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding PF Letters of Credit at such time and (b) the
aggregate principal amount of all L/C Disbursements in respect of PF Letters of
Credit that have not yet been reimbursed at such time. The PF L/C Exposure of
any PF Lender at any time shall be its PF Pro Rata Percentage of the aggregate
PF L/C Exposure at such time.
 
“PF L/C Loans” shall mean the loans deemed made by the Lenders to the Borrower
pursuant to Section 2.02(g) in respect of their participations in L/C
Disbursements under a PF Letter of Credit.
 
“PF Lender” shall mean a Lender with a PF L/C Commitment, a participation in an
outstanding PF Letter of Credit or L/C Disbursement in respect thereof or a PF
L/C Loan.
 
“PF Letter of Credit” shall mean a Letter of Credit designated (or deemed
designated) as such and issued pursuant to Section 2.23.
 
“PF Maturity Date” shall mean April 19, 2014.
 
“PF Pro Rata Percentage” of any PF Lender at any time shall mean the percentage
of the aggregate PF L/C Commitments represented by such PF Lender’s PF L/C
Commitment. In the event the PF L/C Commitments shall have expired or been
terminated, the PF Pro Rata Percentages shall be determined on the basis of the
PF L/C Commitments most recently in effect.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the

24

--------------------------------------------------------------------------------


 
Code or Section 302 of ERISA, and in respect of which the Borrower or any
ERISA  Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse as its prime rate in effect at its principal office in
New York City and notified to the Borrower.
 
“Purchase Money Indebtedness” shall have the meaning assigned to such term in
Section 6.01(d).
 
“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.
 
“Register” shall have the meaning assigned to such term in Section 9.04(d).
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
 
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
 
“Repayment Date” shall have the meaning given such term in Section 2.11.
 
“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), RF L/C Exposure, PF L/C Exposure, Other PF L/C Exposure,
Swingline Exposure and unused Revolving Credit Commitments, PF L/C Commitments,
Incremental PF L/C Commitments and Term Loan Commitments representing more than
50% of the sum of all Loans outstanding (excluding Swingline Loans), RF L/C
Exposure, PF L/C Exposure, Other PF L/C Exposure, Swingline Exposure and unused
Revolving Credit Commitments, PF L/C Commitments, Incremental PF L/C Commitments
and Term Loan Commitments at such time; provided that the Revolving Loans, RF
L/C
25

--------------------------------------------------------------------------------


 
Exposure, Swingline Exposure and unused Revolving Credit Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.
 
     “Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
 
“Restricted Cash” shall mean the $50,000,000 of cash of the Borrower held by the
insurance companies or Governmental Authorities listed on Schedule 1.01(e) for
the purpose of securing the Borrower’s or the Subsidiaries’ obligations with
respect to workers’ compensation claims.
 
“Restricted Indebtedness” shall mean Indebtedness of the Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).
 
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock)) with
respect to any Equity Interests in the Borrower or any Subsidiary, or any
payment (whether in cash, securities or other property (other than Qualified
Capital Stock)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Borrower or any Subsidiary.
 
“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.
 
“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Swingline Loans and RF Letters of Credit as provided for
herein) as set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender assumed its Revolving Credit Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.
 
“Revolving Credit Commitment Fee” shall have the meaning assigned to such term
in Section 2.05(a).
 
“Revolving Credit Commitment Fee Rate” shall have the meaning assigned to such
term in the definition of the term “Applicable Percentage”.
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s RF L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.
26

--------------------------------------------------------------------------------


 
“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.
 
“Revolving Credit Maturity Date” shall mean April 19, 2013.
 
“Revolving Facility Pro Rata Percentage” of any Revolving Credit Lender at any
time shall mean the percentage of the Total Revolving Credit Commitment
represented by such Lender’s Revolving Credit Commitment. In the event the
Revolving Credit Commitments shall have expired or been terminated, the
Revolving Facility Pro Rata Percentages shall be determined on the basis of the
Revolving Credit Commitments most recently in effect.
 
“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to clause (a)(iii) of Section 2.01 and clause (f) of
Section 2.02.
 
“RF L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding RF Letters of Credit at such time and (b) the
aggregate principal amount of all L/C Disbursements in respect of RF Letters of
Credit that have not yet been reimbursed at such time. The RF L/C Exposure of
any Revolving Credit Lender at any time shall equal its Revolving Facility Pro
Rata Percentage of the aggregate RF L/C Exposure at such time.
 
“RF Letter of Credit” shall mean a Letter of Credit designated (or deemed
designated) as such and issued pursuant to Section 2.23.
 
“SEC” shall mean the U.S. Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of its functions.
 
“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.
 
“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.12.
 
“Senior Leverage Ratio” shall mean, on any date, the ratio of Total Senior Debt
on such date to Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date. In any period of four
consecutive fiscal quarters in which a Permitted Acquisition or Significant
Asset Sale occurs, the Senior Leverage Ratio shall be determined on a pro forma
basis in accordance with Section 1.03.
 
“Significant Asset Sale” shall mean an Asset Sale of all or substantially all of
the assets of, or a majority of the Equity Interests in, a person, or a division
or line of business or other business unit of a person, which Asset Sale
generates gross proceeds in excess of $5,000,000.
 
“SPC” shall have the meaning assigned to such term in Section 9.04(i).
27

--------------------------------------------------------------------------------


 
“Special Purpose Vehicle” shall mean a direct or indirect Subsidiary that is
formed for the sole purpose of becoming an obligor under HUD-guaranteed or
mortgage financings and that engages in no activities other than in connection
with such financing and any business or other activities incidental thereto;
provided that the Borrower shall identify such Subsidiary as a Special Purpose
Vehicle on the Closing Date or, if later, in writing to the Administrative Agent
and the Collateral Agent either prior to such Subsidiary engaging in any such
financing or at the time of the acquisition of such Subsidiary.
 
“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.
 
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Subordinated Note Documents” shall mean the indenture under which the
Subordinated Notes are issued and all other instruments, agreements and other
documents evidencing or governing the Subordinated Notes or providing for any
Guarantee or other right in respect thereof.
 
“Subordinated Notes” shall mean the Borrower’s 9 ⅛% Senior Subordinated Notes
due 2015, in an initial aggregate principal amount of $200,000,000.
 
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
 
“Subsidiary” shall mean any subsidiary of the Borrower.
 
“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(a),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement.
28

--------------------------------------------------------------------------------


 
“Sun Concentration Account” shall mean that certain deposit account established
by the Borrower with LaSalle Bank National Association, identified as account
number 5801008813, and any additional or replacement deposit account
satisfactory to the Collateral Agent and otherwise satisfying the requirements
set forth in Section 5.16.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09.
 
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Revolving Facility Pro Rata
Percentage of the aggregate Swingline Exposure at such time.
 
“Swingline Lender” shall mean Credit Suisse, acting through any of its
Affiliates or branches, in its capacity as lender of Swingline Loans hereunder.
 
“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.
 
“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. Federal income tax purposes, other than any such
lease under which such person is the lessor.
 
“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
 
“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of the Borrower or the
Subsidiaries (or to their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term Borrowing” shall mean a Borrowing comprised of Term Loans.
29

--------------------------------------------------------------------------------


 
“Term Commitment Fees” shall have the meaning assigned to such term in
Section 2.05(a).
 
“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.
 
“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. Unless the context
shall otherwise require, the term “Term Loan Commitments” shall include the
Delayed Draw Term Loan Commitments and the Incremental Term Loan Commitments.
 
“Term Loan Maturity Date” shall mean April 19, 2014.
 
“Term Loan Repayment Dates” shall mean the Repayment Dates and the Incremental
Term Loan Repayment Dates.
 
“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a). Unless the context shall otherwise require, the
term “Term Loans” shall include all Delayed Draw Term Loans and all Incremental
Term Loans.
 
“Total Debt” shall mean, at any time, (a) the total Indebtedness of the Borrower
and the Subsidiaries (which, for purposes of this definition, shall include
Clipper for so long as a third party shall have the right to require the
Borrower or any of the Subsidiaries to acquire at least a majority interest in
Clipper) at such time (excluding Indebtedness of the type described in
clause (i) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder) minus (b) the aggregate amount of cash and
cash equivalents (in each case, free and clear of all Liens and excluding
Restricted Cash) in excess of $10,000,000 included on the consolidated balance
sheet of the Borrower and the Subsidiaries at such time.
 
“Total Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date. In any period of four consecutive
fiscal quarters in which a Permitted Acquisition or Significant Asset Sale
occurs, the Total Leverage Ratio shall be determined on a pro forma basis in
accordance with Section 1.03.
 
“Total Senior Debt” shall mean, at any time, the Total Debt of the Borrower and
the Subsidiaries at such time less the aggregate amount outstanding of
Subordinated Notes or any other Indebtedness subordinated to the Obligations on
terms no less favorable to the Lenders than the subordination terms set forth in
the Subordinated Notes Documents.
30

--------------------------------------------------------------------------------


 
“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment is $50,000,000.
 
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Borrower and Merger Sub of the Merger Agreement and the
consummation of the transactions contemplated thereby, (b) the execution,
delivery and performance by the Borrower and the Subsidiaries party thereto of
the Subordinated Note Documents and the issuance of the Subordinated Notes,
(c) the execution, delivery and performance by the Loan Parties of the Loan
Documents to which they are a party and the making of the Borrowings hereunder,
(d) the repayment of all amounts due or outstanding under or in respect of, and
the termination of, the Existing Indebtedness and (e) the payment of related
fees and expenses.

“TRICARE” shall mean, collectively, a program of medical benefits covering
former and active members of the uniformed services and certain of their
dependents, financed and administered by the United States Departments of
Defense, Health and Human Services and Transportation, which program was
formerly known as the “Civilian Health and Medical Program of the Uniformed
Services (CHAMPUS)”.
 
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.
 
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
 
“Veterans Administration” shall mean the Department of Veterans Affairs.
 
“wholly owned subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned subsidiaries of such person or by such person and one or more
wholly owned subsidiaries of such person.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be

31

--------------------------------------------------------------------------------


 
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, (a) any reference in
this Agreement to any Loan Document shall mean such document as amended,
restated, supplemented or otherwise modified from time to time and (b) all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in AAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.
 
SECTION 1.03. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition or
Significant Asset Sale occurs (and for purposes of determining whether an
acquisition is a Permitted Acquisition under Section 6.04(g) or would result in
a Default or an Event of Default), the Total Leverage Ratio and the Senior
Leverage Ratio shall be calculated with respect to such period on a pro forma
basis after giving effect to such Permitted Acquisition or Significant Asset
Sale (including, without duplication, (a) all pro forma adjustments permitted or
required by Article 11 of Regulation S-X under the Securities Act of 1933, as
amended, and (b) pro forma adjustments for cost savings (net of continuing
associated expenses) to the extent such cost savings are factually supportable,
are expected to have a continuing impact and have been realized or are
reasonably expected to be realized within 12 months following such Permitted
Acquisition or Significant Asset Sale; provided that all such adjustments should
be reasonably satisfactory to the Administrative Agent and shall be set forth in
a reasonably detailed certificate of a Financial Officer of the Borrower),
using, for purposes of making such calculations, the historical financial
statements of the Borrower and the Subsidiaries which shall be reformulated as
if such Permitted Acquisition or Significant Asset Sale, and any other Permitted
Acquisitions and Significant Asset Sales that have been consummated during the
period, had been consummated on the first day of such period.
 
SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
32

--------------------------------------------------------------------------------


 
SECTION 1.05. Senior Debt. The Loans and other Obligations are hereby designated
as “Senior Indebtedness” and “Designated Senior Debt” for all purposes of the
Subordinated Note Documents.
 
ARTICLE II
 
The Credits
 
SECTION 2.01. Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, (i) to make a Term Loan to the Borrower on the
Closing Date in a principal amount not to exceed its Term Loan Commitment,
(ii) to fund its Credit-Linked Deposit on the Closing Date in an amount not to
exceed its PF L/C Commitment and (iii) to make Revolving Loans to the Borrower,
at any time and from time to time after the date hereof, and until the earlier
of the Revolving Credit Maturity Date and the termination of the Revolving
Credit Commitment of such Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment. Within the limits set forth in clause (ii) of the preceding sentence
and subject to the terms, conditions and limitations set forth herein, the
Borrower may borrow, pay or prepay and reborrow Revolving Loans. Amounts paid or
prepaid in respect of Term Loans may not be reborrowed. PF L/C Loans and Other
PF L/C Loans may be prepaid without reducing the Commitments; provided, however,
that neither PF L/C Loans nor Other PF L/C Loans may be reborrowed as such.
 
(b) Subject to the terms and conditions and relying upon the representations and
warranties set forth herein, each Lender having a Delayed Draw Term Loan
Commitment agrees, severally and not jointly, to make Delayed Draw Term Loans to
the Borrower on not more than two occasions during the period commencing on the
first Business Day after the Closing Date and ending on the Delayed Draw
Commitment Termination Date, in an aggregate principal amount not to exceed its
Delayed Draw Term Loan Commitment. Amounts paid or prepaid in respect of Delayed
Draw Term Loans may not be reborrowed.
 
(c) Subject to the terms and conditions and relying upon the representations and
warranties set forth herein and in the applicable Incremental Term Loan
Assumption Agreement, each Lender having an Incremental Term Loan Commitment
agrees, severally and not jointly, to make Incremental Term Loans to the
Borrower, in an aggregate principal amount not to exceed its Incremental Term
Loan Commitment. Amounts paid or prepaid in respect of Incremental Term Loans
may not be reborrowed.
 
(d) Subject to the terms and conditions and relying upon the representations and
warranties set forth herein and in the applicable Incremental PF L/C Assumption
Agreement, each Lender having an Incremental PF L/C Commitment agrees, severally
and not jointly, on the date of effectiveness of the Incremental PF L/C
Assumption Agreement pursuant to which such Lender acquired its Incremental PF
L/C Commitment,
33

--------------------------------------------------------------------------------


to fund its Credit-Linked Deposit or Other Credit-Linked Deposit, as the case
may be, in an amount not to exceed its Incremental PF L/C Commitment.
 
SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f) or 2.02(g), the Loans comprising any Borrowing shall
be in an aggregate principal amount that is (i) an integral multiple of
$1,000,000 and not less than $5,000,000 (except, with respect to any Incremental
Term Borrowing, to the extent otherwise provided in the related Incremental Term
Loan Assumption Agreement) or (ii) equal to the remaining available balance of
the applicable Commitments.
 
(b) Subject to Sections 2.02(f), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than five Eurodollar Borrowings of
any Class outstanding hereunder at any time. For purposes of the foregoing,
Eurodollar Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.
 
(c) Except with respect to Loans made pursuant to Section 2.02(f) or 2.02(g),
each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 1:00 p.m.,
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account designated by the Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.
 
(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the
34

--------------------------------------------------------------------------------


Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower to but excluding the
date such amount is repaid to the Administrative Agent at (i) in the case of the
Borrower, a rate per annum equal to the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.
 
(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date.
 
(f) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) with respect to any RF Letter of Credit
within the time specified in such Section, the Issuing Bank will promptly notify
the Administrative Agent of the L/C Disbursement and the Administrative Agent
will promptly notify each Revolving Credit Lender of such L/C Disbursement and
its Revolving Facility Pro Rata Percentage thereof. Each Revolving Credit Lender
shall pay by wire transfer of immediately available funds to the Administrative
Agent not later than 2:00 p.m., New York City time, on such date (or, if such
Revolving Credit Lender shall have received such notice later than 12:00 (noon),
New York City time, on any day, not later than 10:00 a.m., New York City time,
on the immediately following Business Day), an amount equal to such Lender’s
Revolving Facility Pro Rata Percentage of such L/C Disbursement (it being
understood that such amount shall be deemed to constitute an ABR Revolving Loan
of such Lender and shall be deemed to have reduced the RF L/C Exposure), and the
Administrative Agent will promptly pay to the Issuing Bank amounts so received
by it from such Revolving Credit Lenders. The Administrative Agent will promptly
pay to the Issuing Bank any amounts received by it from the Borrower pursuant to
Section 2.23(e) prior to the time that any Revolving Credit Lender makes any
payment pursuant to this paragraph (f); any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the Revolving Credit Lenders that shall have made such payments and to
the Issuing Bank, as their interests may appear. If any Revolving Credit Lender
shall not have made its Revolving Facility Pro Rata Percentage of such L/C
Disbursement available to the Administrative Agent as provided above, such
Lender and the Borrower severally agree to pay interest on such amount, for each
day from and including the date such amount is required to be paid in accordance
with this paragraph to but excluding the date such amount is paid, to the
Administrative Agent for the account of the Issuing Bank at (i) in the case of
the Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Effective Rate, and for each
day thereafter, the Alternate Base Rate.
 
(g) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) with respect to any PF Letter of Credit
or Other
35

--------------------------------------------------------------------------------


PF Letter of Credit within the time specified in such Section, the Issuing Bank
will promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each PF Lender or Incremental PF
Lender, respectively, of such L/C Disbursement and its PF Pro Rata Percentage or
Other PF Pro Rata Percentage, respectively, thereof. Each such Lender hereby
authorizes the Administrative Agent to reimburse the Issuing Bank solely from
such Lender’s PF Pro Rata Percentage or Other PF Pro Rata Percentage, as the
case may be, of the Credit-Linked Deposits or Other Credit-Linked Deposits,
respectively, on deposit with the Administrative Agent in the Credit-Linked
Deposit Account (it being understood that such amount shall be deemed to
constitute a PF L/C Loan or Other PF L/C Loan, as the case may be, (bearing
interest as described in paragraph (h) below) of such Lender and such payment
shall be deemed to have reduced the PF L/C Exposure or Other PF L/C Exposure,
respectively), and the Administrative Agent will promptly pay to the Issuing
Bank such amounts. Any amounts received by the Administrative Agent thereafter
pursuant to Section 2.23(e) will be promptly remitted by the Administrative
Agent to the Credit-Linked Deposit Account (it being understood that,
thereafter, such amounts will be available to reimburse the Issuing Bank in
accordance with the preceding sentence of this paragraph).
 
(h) On each date on which the Administrative Agent charges the Credit-Linked
Deposit Account to reimburse an L/C Disbursement as provided in Section 2.02(g),
the Borrower shall have the right either to reimburse such amount at any time or
to allow such amount to remain outstanding as a PF L/C Loan or Other PF L/C
Loan, as the case may be, with an initial Interest Period coincident with the
then-applicable Interest Period for the Credit-Linked Deposits or Other
Credit-Linked Deposits, respectively, and the Adjusted LIBO Rate therefor shall
be the same as the then-applicable LIBO Rate (as adjusted pursuant to Section
2.23(l)(ii) for any Statutory Reserves) for the Credit-Linked Deposits or Other
Credit-Linked Deposits, as the case may be. Thereafter, each such Loan shall be
comprised either of Eurodollar Loans or ABR Loans, as the Borrower may elect in
accordance with Section 2.10.
 
SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f) or Section
2.02(g), as to which this Section 2.03 shall not apply), the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 (noon), New York City time, three
Business Days before a proposed Borrowing (or two Business Days before a
proposed Borrowing to occur on the Closing Date), and (b) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, one Business Day
before a proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information:  (i) whether the Borrowing then being requested is to be
a Term Borrowing, an Incremental Term Borrowing or a Revolving Credit Borrowing,
and whether such Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing;
(ii) the date of such Borrowing (which shall be a Business Day); (iii) the
number and location of the account to which funds are to be disbursed (which
shall be an account that complies with the requirements of Section 2.02(c));
(iv) the amount of such
36

--------------------------------------------------------------------------------


 Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.
 
SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan of such Lender as
provided in Section 2.11, (ii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Credit Maturity Date, (iii) the
then unpaid principal amount of each PF L/C Loan of such Lender on the PF
Maturity Date and (iv) the then unpaid principal amount of each Other PF L/C
Loan of such Lender on the Incremental PF Maturity Date. The Borrower hereby
promises to pay to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the Revolving Credit Maturity Date.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
 
(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Subsidiary Guarantor
and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.
 
(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at
37

--------------------------------------------------------------------------------


all times (including after any assignment of all or part of such interests
pursuant to Section 9.04) be represented by one or more promissory notes payable
to the payee named therein or its registered assigns.
 
SECTION 2.05. Fees. (a)The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Revolving Credit Commitment
of such Lender shall expire or be terminated as provided herein, a commitment
fee (a “Revolving Credit Commitment Fee”) equal to the Revolving Credit
Commitment Fee Rate per annum on the daily unused amount of the Revolving Credit
Commitment of such Lender during the preceding quarter (or other period
commencing with the date hereof or ending with the Revolving Credit Maturity
Date or the date on which the Revolving Credit Commitment of such Lender shall
expire or be terminated). The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on the date on which the Delayed Draw Term Loan
Commitment of such Lender shall expire or be terminated as provided herein, a
commitment fee (a “Term Commitment Fee”) equal to the Applicable Term Commitment
Fee Rate per annum on the daily unused amount of the Delayed Draw Term Loan
Commitment of such Lender during the preceding quarter (or other period
commencing with the date hereof or ending with the Delayed Draw Commitment
Termination Date or the date on which the Delayed Draw Term Loan Commitment of
such Lender shall expire or be terminated). All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. For purposes of calculating the Revolving Credit Commitment Fees only, no
portion of the Revolving Credit Commitments shall be deemed utilized as a result
of outstanding Swingline Loans.
 
(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Administrative Agent Fees”).
 
(c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Revolving Facility Pro Rata
Percentage of the daily aggregate RF L/C Exposure (excluding the portion thereof
attributable to unreimbursed L/C Disbursements in respect of RF Letters of
Credit) during the preceding quarter (or shorter period commencing with the date
hereof or ending with the Revolving Credit Maturity Date or the date on which
all RF Letters of Credit have been canceled or have expired and the Revolving
Credit Commitments of all Lenders shall have been terminated) at a rate per
annum equal to the Applicable Percentage from time to time used to determine the
interest rate on Revolving Credit Borrowings comprised of Eurodollar Loans
pursuant to Section 2.06, (ii) to each PF Lender, through the Administrative
Agent, on each Interest Payment Date with respect to the Credit-Linked Deposits
and on the date on which any Credit-Linked Deposit is terminated and the funds
therein returned to such Lenders, a fee (a “PF L/C Commitment Fee”) calculated
on such
38

--------------------------------------------------------------------------------


Lender’s PF Pro Rata Percentage or Other PF Pro Rata Percentage, as the case may
be, of the amounts on deposit in the Credit-Linked Deposit Account during the
Interest Period ending on such Interest Payment Date at a rate per annum equal
to (x) in the case of the Credit-Linked Deposits, the sum of the Applicable
Percentage from time to time used to determine the interest rate on Term
Borrowings comprised of Eurodollar Loans pursuant to Section 2.06 plus 10 basis
points or (y) in the case of Other Credit-Linked Deposits, the rate per annum
provided therefor in the applicable Incremental PF L/C Assumption Agreement, and
(iii) to the Issuing Bank with respect to each Letter of Credit the standard
fronting, issuance and drawing fees specified from time to time by the Issuing
Bank (the “Issuing Bank Fees”). All L/C Participation Fees, PF L/C Commitment
Fees and Issuing Bank Fees shall be computed on the basis of the actual number
of days elapsed in a year of 360 days. For the avoidance of doubt, if amounts on
deposit in the Credit-Linked Deposit Account are used to reimburse the Issuing
Bank during any period as contemplated by Section 2.02(g), then the PF L/C
Commitment Fee in respect of such Interest Period will be payable only with
respect to the amounts actually on deposit in the Credit-Linked Deposit Account
during such Interest Period. From and including the date of the deemed PF L/C
Loan or Other PF L/C Loan, such Loan shall bear interest as provided in
Section 2.06 or 2.07, as the case may be, and the Borrower shall be responsible
to the Administrative Agent for any costs arising as a result thereof under
Section 2.16.
 
(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances.
 
SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be, when the Alternate Base Rate is
determined by reference to the Prime Rate and over a year of 360 days at all
other times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage in effect from time to time.
 
(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time. Notwithstanding anything
herein to the contrary, the Adjusted LIBO Rate for each initial Interest Period
for Borrowings of Eurodollar Delayed Draw Term Loans shall be equal to the
Adjusted LIBO Rate in respect of the corresponding Interest Periods to which
such Eurodollar Delayed Draw Term Loans are allocated as contemplated by the
definition of the term “Interest Period”.
 
(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable
39

--------------------------------------------------------------------------------


Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or day within
an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
 
SECTION 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder, by
acceleration or otherwise, or under any other Loan Document, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
such defaulted amount shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) equal to the rate that would be applicable to an ABR Term Loan plus
2.00% per annum.
 
SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.
 
SECTION 2.09. Termination and Reduction of Commitments. (a)The Term Loan
Commitments (other than (i) Delayed Draw Term Loan Commitments, which shall be
reduced pro tanto by the making of Delayed Draw Term Loans and which shall
terminate on the Delayed Draw Commitment Termination Date, and (ii) any
Incremental Term Loan Commitments, which shall terminate as provided in the
related Incremental Term Loan Assumption Agreement) shall automatically
terminate upon the making of the Term Loans on the Closing Date. The Revolving
Credit Commitments and the Swingline Commitment shall automatically terminate on
the Revolving Credit Maturity Date. The L/C Commitment shall automatically
terminate on the earlier to occur of (x) the termination of the Revolving Credit
Commitments and (y) the date 30 days prior to the Revolving Credit Maturity
Date. Notwithstanding the foregoing, all the Commitments shall automatically
terminate at 5:00 p.m., New York City time, on April 30, 2007, if the initial
Credit Event shall not have occurred by such time. The PF L/C Commitments shall
automatically terminate on the PF Maturity Date. Any Incremental PF L/C
Commitments shall automatically terminate on the Incremental PF Maturity Date.
40

--------------------------------------------------------------------------------


 
(b) Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Term Loan
Commitments, the Revolving Credit Commitments, the Swingline Commitment or the
PF L/C Commitments; provided, however, that (i) each partial reduction of the
Term Loan Commitments, the Revolving Credit Commitments, the PF L/C Commitments
or the Incremental PF L/C Commitment shall be in an integral multiple of
$1,000,000 and in a minimum amount of $5,000,000, (ii) each partial reduction of
the Swingline Commitment shall be in an integral multiple of $250,000 and in a
minimum amount of $1,000,000, (iii) the Total Revolving Credit Commitment shall
not be reduced to an amount that is less than the Aggregate Revolving Credit
Exposure at the time, (iv) the aggregate amount of the PF L/C Commitments shall
not be reduced to an amount that is less than the sum of the outstanding PF L/C
Loans and the PF L/C Exposure at any time and (v) the aggregate amount of the
Incremental PF L/C Commitments shall not be reduced to an amount that is less
than the sum of the outstanding Other PF L/C Loans and the Other PF L/C Exposure
at any time.
 
(c) Each reduction in the Term Loan Commitments, the Revolving Credit
Commitments, the PF L/C Commitments or the Incremental PF L/C Commitments
hereunder shall be made ratably among the Lenders in accordance with their
respective applicable Commitments. The Borrower shall pay to the Administrative
Agent for the account of the applicable Lenders, on the date of each termination
or reduction, the Commitment Fees or PF L/C Commitment Fees, as the case may be,
on the amount of the Commitments so terminated or reduced accrued to but
excluding the date of such termination or reduction. In addition, in connection
with any reduction or termination of the PF L/C Commitments or the Incremental
PF L/C Commitments pursuant to this Section 2.09, the Administrative Agent shall
return to the PF Lenders or the Incremental PF Lenders, respectively, from the
Credit-Linked Deposit Account, in accordance with their respective PF Pro Rata
Percentages or Other PF Pro Rata Percentages, respectively, an amount equal to
the amount of such reduction or termination.
 
SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
(a) not later than 12:00 (noon), New York City time, one Business Day prior to
conversion, to convert any Eurodollar Borrowing into an ABR Borrowing, (b) not
laterthan 10:00 a.m., New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 11:00 a.m., New York City
time, three Business Days prior to conversion, to convert the Interest Period
with respect to any Eurodollar Borrowing to another permissible Interest Period,
subject in each case to the following:
 
(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
41

--------------------------------------------------------------------------------


 
(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
 
(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;
 
(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;
 
(v) any portion of a Borrowing that is maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;
 
(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
 
(vii) no Interest Period may be selected for any Eurodollar Term Borrowing that
would end later than a Term Loan Repayment Date occurring on or after the first
day of such Interest Period if, after giving effect to such selection, the
aggregate outstanding amount of (A) the Eurodollar Term Borrowings comprised of
Term Loans or Other Term Loans, as applicable, with Interest Periods ending on
or prior to such Term Loan Repayment Date and (B) the ABR Term Borrowings
comprised of Term Loans or Other Term Loans, as applicable, would not be at
least equal to the principal amount of Term Borrowings to be paid on such Term
Loan Repayment Date; and
 
(viii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such
42

--------------------------------------------------------------------------------


 notice with respect to any conversion to or continuation as a Eurodollar
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration. The Administrative Agent shall advise the Lenders of any
notice given pursuant to this Section 2.10 and of each Lender’s portion of any
converted or continued Borrowing. If the Borrower shall not have given notice in
accordance with this Section 2.10 to continue any Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.10 to convert such Borrowing), such Borrowing shall, at the end
of the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be continued into an ABR Borrowing.
 
SECTION 2.11. Repayment of Term Borrowings.(a) (1)The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, on the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), a principal amount of the
Term Loans other than Other Term Loans (as adjusted from time to time pursuant
to Sections 2.12, 2.13(h) and 2.24(e)) equal to the percentage set forth below
for such date of the aggregate principal amount of the Term Loans (other than
Other Term Loans) outstanding on the Delayed Draw Commitment Termination Date
(after giving effect to any Term Loans (other than Other Term Loans) to be made
on such date), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment:


Repayment Date
Amount
March 31, 2008
0.25%
June 30, 2008
0.25%
September 30, 2008
0.25%
December 31, 2008
0.25%
March 31, 2009
0.25%
June 30, 2009
0.25%
September 30, 2009
0.25%
December 31, 2009
0.25%
March 31, 2010
0.25%
June 30, 2010
0.25%
September 30, 2010
0.25%
December 31, 2010
0.25%
March 31, 2011
0.25%
June 30, 2011
0.25%
September 30, 2011
0.25%
December 31, 2011
0.25%
March 31, 2012
0.25%
June 30, 2012
0.25%
September 30, 2012
0.25%
December 31, 2012
0.25%
March 31, 2013
0.25%
June 30, 2013
0.25%
September 30, 2013
0.25%
December 31, 2013
0.25%
Term Loan Maturity Date
94.00%
   

43

--------------------------------------------------------------------------------


 
(ii) The Borrower shall pay to the Administrative Agent, for the account of the
Incremental Term Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Other Term Loans (as adjusted from time to time pursuant
to Sections 2.12 and 2.13(h)) equal to the amount set forth for such date in the
applicable Incremental Term Loan Assumption Agreement, together in each case
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.
 
(b) To the extent not previously paid, all Term Loans and Other Term Loans shall
be due and payable on the Term Loan Maturity Date and the Incremental Term Loan
Maturity Date, respectively, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.
 
(c) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
 
SECTION 2.12. Optional Prepayment.(a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 11:00 a.m., New York City time;
provided, however, that each partial prepayment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.
 
(b) Optional prepayments of Term Loans shall be applied against the remaining
scheduled installments of principal due in respect of the Term Loans under
Section 2.11 as designated by the Borrower to the Administrative Agent; if there
is no designation by the Borrower, such prepayments will be applied pro rata
against such installments. Optional prepayments of PF L/C Loans or Other PF L/C
Loans made other than in connection with a corresponding reduction of the PF L/C
Commitments or Incremental PF L/C Commitments, respectively, shall be made to
the Administrative Agent, which shall promptly remit the same to the
Credit-Linked Deposit Account.
 
(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein. All prepayments under this
Section 2.12 shall be subject to Section 2.16 but otherwise without premium or
penalty. All prepayments under this Section 2.12 (other than prepayments of ABR
Revolving Loans that are not made in
44

--------------------------------------------------------------------------------


connection with the termination or permanent reduction of the Revolving Credit
Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.
 
SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
all outstanding Swingline Loans and replace all outstanding RF Letters of Credit
and/or deposit an amount equal to the RF L/C Exposure in cash in a cash
collateral account established with the Collateral Agent for the benefit of the
Secured Parties. In the event of any partial reduction of the Revolving Credit
Commitments, then (i) at or prior to the effective date of such reduction, the
Administrative Agent shall notify the Borrower and the Revolving Credit Lenders
of the Aggregate Revolving Credit Exposure after giving effect thereto and
(ii) if the Aggregate Revolving Credit Exposure would exceed the Total Revolving
Credit Commitment after giving effect to such reduction or termination, then the
Borrower shall, on the date of such reduction or termination, repay or prepay
Revolving Credit Borrowings or Swingline Loans (or a combination thereof) and/or
replace or cash collateralize outstanding RF Letters of Credit in an amount
sufficient to eliminate such excess. In the event of any termination of all the
PF L/C Commitments or Incremental PF L/C Commitments, the Borrower shall, on the
date of such termination, repay or prepay all its outstanding PF L/C Loans or
Other PF L/C Loans, respectively, and replace all outstanding PF Letters of
Credit or Other PF Letters of Credit, respectively, and/or deposit an amount
equal to the PF L/C Exposure or Other PF L/C Exposure, respectively, in cash in
a cash collateral account established with the Collateral Agent for the benefit
of the Issuing Bank. In the event of any partial reduction of the PF L/C
Commitments or Incremental PF L/C Commitments, then (i) at or prior to the
effective date of such reduction, the Administrative Agent shall notify the
Borrower and the PF Lenders or Incremental PF Lenders, respectively, of the
aggregate amount of the outstanding PF L/C Loans or Other PF L/C Loans,
respectively, and the PF L/C Exposure or Other PF L/C Exposure, respectively,
after giving effect thereto and (ii) if such aggregate amount would exceed the
aggregate amount of the PF L/C Commitments or Incremental PF L/C Commitments, as
the case may be, after giving effect to such reduction or termination, then the
Borrower shall repay or prepay PF L/C Loans or Other PF L/C Exposure,
respectively, and/or replace or cash collateralize outstanding PF Letters of
Credit or Other PF Letters of Credit, respectively, in an amount sufficient to
eliminate such excess. Upon any replacement or cash collateralization of PF
Letters of Credit or Other PF Letters of Credit as contemplated and to the
extent required by the preceding sentence, the Administrative Agent shall return
to the PF Lenders or Incremental PF Lenders, as the case may be, from the
Credit-Linked Deposit Account in accordance with their respective PF Pro Rata
Percentages or Other PF Pro Rata Percentages, respectively, an amount equal to
the amount of such reduction or termination.
 
(b) Not later than the third Business Day following the receipt of Net Cash
Proceeds in respect of any Asset Sale, the Borrower shall apply 100% of the Net
Cash Proceeds received with respect thereto to prepay outstanding Term Loans in
accordance with Section 2.13(h).
45

--------------------------------------------------------------------------------


 
(c) In the event and on each occasion that an Equity Issuance occurs, the
Borrower shall, substantially simultaneously with (and in any event not later
than the third Business Day next following) the occurrence of such Equity
Issuance, apply 100% of the Net Cash Proceeds therefrom to prepay outstanding
Term Loans in accordance with Section 2.13(h); provided, however, that (i) if
the Senior Leverage Ratio as at the time of receipt is less than 3.75 to 1.0 but
greater than or equal to 2.50 to 1.0, such amount shall be reduced to 50% of the
Net Cash Proceeds from the occurrence of such Equity Issuance, and (ii) if the
Senior Leverage Ratio as at the time of receipt is less than 2.50 to 1.0, such
amount shall be reduced to 25% of the Net Cash Proceeds from the occurrence of
such Equity Issuance.
 
(d) No later than the earlier of (i) 90 days after the end of each fiscal year
of the Borrower, commencing with the fiscal year ending on December 31, 2008,
and (ii) the date on which the financial statements with respect to such period
are delivered pursuant to Section 5.04(a), the Borrower shall prepay outstanding
Term Loans in accordance with Section 2.13(h) in an aggregate principal amount
equal to 75% of Excess Cash Flow for the fiscal year then ended; provided,
however, that (i) if the Senior Leverage Ratio as at the end of such fiscal year
was less than 2.75 to 1.0 but greater than or equal to 2.0 to 1.0, such amount
shall be reduced to 50% of such Excess Cash Flow and (ii) if the Senior Leverage
Ratio as at the end of such fiscal year was less than 2.0 to 1.0, such amount
shall be reduced to 25% of such Excess Cash Flow.
 
(e) In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness for
money borrowed of any Loan Party or any subsidiary of a Loan Party (other than
any cash proceeds from the issuance of Indebtedness for money borrowed permitted
pursuant to Section 6.01), the Borrower shall, substantially simultaneously with
(and in any event not later than the third Business Day next following) the
receipt of such Net Cash Proceeds by such Loan Party or such subsidiary, apply
an amount equal to 100% of such Net Cash Proceeds to prepay outstanding Term
Loans in accordance with Section 2.13(h).
 
(f) In the event that any Loan Party or any subsidiary of a Loan Party shall
receive any Extraordinary Receipt, the Borrower shall, substantially
simultaneously with (and in any event not later than the third Business Day next
following) the receipt of such Extraordinary Receipt, apply 100% of such
Extraordinary Receipt to prepay outstanding Term Loans in accordance with
Section 2.13(h); provided, however, that, if the Subsidiary receiving such
Extraordinary Receipt is a Special Purpose Vehicle, the Borrower shall not be
required to prepay Term Loans by the amount of such Extraordinary Receipt to the
extent the terms of any Indebtedness of such Special Purpose Vehicle would
prohibit the distribution by such Special Purpose Vehicle of the amount thereof
to the Borrower.
 
(g) In the event that any PF Letter of Credit or Other PF Letter of Credit is
issued pursuant to Section 2.23 for the purpose of securing the Borrower’s or
any Subsidiary’s obligations with respect to workers’ compensation claims that
were secured by Restricted Cash prior to the issuance of such Letter of Credit,
the Borrower shall, substantially simultaneously with (and in any event not
later than the third Business Day
46

--------------------------------------------------------------------------------


next following) the receipt by the Borrower or any Subsidiary of such Restricted
Cash, apply an amount equal to 75% of the amount of such received Restricted
Cash to prepay outstanding Term Loans in accordance with Section 2.13(h).
 
(h) All amounts required to be paid pursuant to this Section 2.13 shall be
applied to prepay outstanding Term Loans of the Term Lenders that accept the
same. Each Term Lender may elect, by notice to the Administrative Agent at or
prior to the time and in the manner specified by the Administrative Agent, prior
to any prepayment of Term Loans required to be made by the Borrower pursuant to
this Section 2.13, to decline all (but not a portion) of its pro rata share of
such prepayment (such declined amounts, the “Declined Proceeds”). Any Declined
Proceeds shall be offered to the Term Lenders not so declining such prepayment
(with such Term Lenders having the right to decline any prepayment with Declined
Proceeds at the time and in the manner specified by the Administrative Agent).
All such accepted prepayments shall be allocated pro rata between the Term Loans
and the Other Term Loans and applied pro rata to the remaining scheduled
installments of principal due in respect of the Term Loans and the Other Term
Loans under Sections 2.11(a)(i) and (ii), respectively. Any such mandatory
prepayments that are rejected by the Term Lenders may be retained by the
Borrower.
 
(i) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three days’ prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid; provided, however, that, if at the time of any prepayment pursuant to
this Section 2.13 there shall be Term Borrowings of different Types or
Eurodollar Term Borrowings with different Interest Periods, and if some but not
all Term Lenders shall have accepted such mandatory prepayment, then the
aggregate amount of such mandatory prepayment shall be allocated ratably to each
outstanding Term Borrowing of the accepting Term Lenders. All prepayments of
Borrowings under this Section 2.13 shall be subject to Section 2.16, but shall
otherwise be without premium or penalty, and shall be accompanied by accrued and
unpaid interest on the principal amount to be prepaid to but excluding the date
of payment.
 
SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender,
the Issuing Bank or the Administrative Agent (except any such reserve
requirement which is reflected in the Adjusted LIBO Rate) or shall impose on
such Lender, the Issuing Bank or the Administrative Agent or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender, any Credit-Linked Deposit or any Letter of Credit or
participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender, the Issuing Bank or the Administrative Agent
of making or maintaining any Eurodollar Loan or Credit-Linked Deposit or
increase the cost to any Lender of issuing or maintaining any Letter of Credit
or purchasing or maintaining
47

--------------------------------------------------------------------------------


a participation therein or to reduce the amount of any sum received or
receivable by such Lender, the Issuing Bank or the Administrative Agent
hereunder (whether of principal, interest or otherwise), in each case, by an
amount deemed by such Lender, the Issuing Bank or the Administrative Agent to be
material, then the Borrower will pay to such Lender, the Issuing Bank or the
Administrative Agent, as the case may be, upon demand such additional amount or
amounts as will compensate such Lender, the Issuing Bank or the Administrative
Agent, as the case may be, for such additional costs incurred or reduction
suffered.
 
(b) If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material, then from time to time in
accordance with paragraph (c) below the Borrower shall pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
 
(c) A certificate of a Lender, the Issuing Bank or the Administrative Agent
setting forth the amount or amounts necessary to compensate such Lender, the
Issuing Bank or the Administrative Agent or its holding company, as applicable,
as specified in paragraph (a) or (b) above shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender, the Issuing Bank or the Administrative Agent the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same.
 
(d) Failure or delay on the part of any Lender, the Issuing Bank or the
Administrative Agent to demand compensation for any increased costs or reduction
in amounts received or receivable or reduction in return on capital shall not
constitute a waiver of such Lender’s, the Issuing Bank’s or the Administrative
Agent’s right to demand such compensation; provided that the Borrower shall not
be under any obligation to compensate any Lender, the Issuing Bank or the
Administrative Agent under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
120 days prior to such request if such Lender, the Issuing Bank or the
Administrative Agent knew or could reasonably have been expected to know of the
circumstances giving rise to such increased costs or reductions and of the fact
that such circumstances would result in a claim for increased compensation by
reason of such increased costs or reductions; provided further that the
foregoing limitation shall not apply to any increased costs or reductions
arising out of the retroactive application of any Change in Law within such
120-day period. The protection
48

--------------------------------------------------------------------------------


of this Section shall be available to each Lender, the Issuing Bank and the
Administrative Agent regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed.
 
SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
 
(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and
 
(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
 
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.
 
(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.
 
SECTION 2.16. Indemnity. Without duplication of the matters covered in Sections
2.14 and 2.20, the Borrower shall indemnify each Lender against any loss or
expense that such Lender may sustain or incur as a consequence of (a) any event,
other than a default by such Lender in the performance of its obligations
hereunder, which results in (i) such Lender receiving or being deemed to receive
any amount on account of the principal of any Eurodollar Loan prior to the end
of the Interest Period in effect therefor, (ii) the conversion of any Eurodollar
Loan to an ABR Loan, or the conversion of the Interest Period with respect to
any Eurodollar Loan, in each case other than on the last day of the Interest
Period in effect therefor, or (iii) any Eurodollar Loan to be made by such
Lender (including any Eurodollar Loan to be made pursuant to a conversion or
49

--------------------------------------------------------------------------------


continuation under Section 2.10) not being made after notice of such Loan shall
have been given by the Borrower hereunder (any of the events referred to in this
clause (a) being called a “Breakage Event”) or (b) any default in the making of
any payment or prepayment required to be made hereunder. In the case of any
Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. In addition,
the Borrower shall indemnify the Administrative Agent against any loss or
expense comparable to the losses or expenses covered by the preceding sentences
of this Section 2.16 that the Administrative Agent may sustain or incur as a
consequence of any withdrawal from the Credit-Linked Deposit Account pursuant to
the terms of this Agreement prior to the end of the then-applicable Interest
Period for the Credit-Linked Deposits. A certificate of any Lender or the
Administrative Agent setting forth in reasonable detail the amount or amounts
which such Lender or the Administrative Agent is entitled to receive pursuant to
this Section 2.16 shall be delivered to the Borrower and shall be conclusive
absent manifest error.
 
SECTION 2.17. Pro Rata Treatment. Except as provided below in this Section 2.17
with respect to Swingline Loans and as required under Section 2.13(h) or 2.15,
each Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees and the PF
L/C Commitment Fees, each reduction of the Term Loan Commitments, the Revolving
Credit Commitments, the PF L/C Commitments or the Incremental PF L/C Commitments
and each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans or participations in L/C
Disbursements, as applicable). For purposes of determining the available
Revolving Credit Commitments of the Lenders at any time, each outstanding
Swingline Loan shall be deemed to have utilized the Revolving Credit Commitments
of the Lenders (including those Lenders which shall not have made Swingline
Loans) pro rata in accordance with such respective Revolving Credit Commitments.
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount.
 
SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans or participations in L/C Disbursements and
50

--------------------------------------------------------------------------------


accrued interest thereon as a result of which the unpaid principal portion of
its Loans and participations in L/C Disbursements and accrued interest thereon
shall be proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and participations in L/C Disbursements and accrued interest thereon of
such other Lender, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of the principal of
and accrued interest on their respective Loans and participations in L/C
Disbursements; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.18 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. The Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Loan or L/C Disbursement deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.
 
SECTION 2.19. Payments.(a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
12:00 (noon), New York City time, on the date when due in immediately available
dollars, without setoff, defense or counterclaim. Each such payment (other than
(i) Issuing Bank Fees, which shall be paid directly to the Issuing Bank, and
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.22(e)) shall
be made to the Administrative Agent at its offices at Eleven Madison Avenue, New
York, NY 10010. The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.
 
(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
 
(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower does not in fact make such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative
51

--------------------------------------------------------------------------------


Agent forthwith on demand the amount so distributed to such Lender, and to pay
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at a rate determined by the Administrative Agent to represent its cost of
overnight or short-term funds (which determination shall be conclusive absent
manifest error).
 
SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower or such Loan
Party shall make such deductions and (iii) the Borrower or such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority, unless such liability results from or is with respect to any period
prior to the date that is 120 days prior to the date on which the Administrative
Agent, the applicable Lender or the Issuing Bank makes a claim hereunder if the
Administrative Agent, the applicable Lender or the Issuing Bank prior to such
date knew or could reasonably have been expected to know of the circumstances
giving rise to the claim hereunder or the fact that such circumstances would
result in the claim hereunder. A certificate setting forth in reasonable detail
the status and amount of such payment or liability delivered to the Borrower by
a Lender or the Issuing Bank, or by the Administrative Agent on behalf of
itself, a Lender or the Issuing Bank, shall be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the
52

--------------------------------------------------------------------------------


return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e) Any Lender that is entitled to an exemption from or reduction of withholding
or backup withholding Tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without or at a reduced rate of withholding or backup withholding.
 
(f) If the Administrative Agent, a Lender or the Issuing Bank determines, in its
sole discretion, that it has received a refund (including by way of offset) of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Bank in the event the
Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or the Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other person.
 
SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20 or (iv) any Lender refuses to consent to any amendment, waiver
or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or the Issuing Bank, as the case
may be, and the Administrative Agent, require such Lender or the Issuing Bank to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (iv) above, all of
its interests, rights and obligation with respect to the
53

--------------------------------------------------------------------------------


Class of Loans or Commitments that is the subject of the related consent,
amendment, waiver or other modification) to an Eligible Assignee that shall
assume such assigned obligations and, with respect to clause (iv) above, shall
consent to such requested amendment, waiver or other modification of any Loan
Documents (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (x) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (y) the Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Credit Commitment is
being assigned, of the Issuing Bank and the Swingline Lender), which consents
shall not unreasonably be withheld or delayed, and (z) the Borrower or such
Eligible Assignee shall have paid to the affected Lender or the Issuing Bank in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or the Issuing Bank, respectively, plus all Fees
and other amounts accrued for the account of such Lender or the Issuing Bank
hereunder with respect thereto (including any amounts under Sections 2.14 and
2.16); provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s or the Issuing Bank’s
claim for compensation under Section 2.14, notice under Section 2.15 or the
amounts paid pursuant to Section 2.20, as the case may be, cease to cause such
Lender or the Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.15, or cease to result in amounts being
payable under Section 2.20, as the case may be (including as a result of any
action taken by such Lender or the Issuing Bank pursuant to paragraph (b)
below), or if such Lender or the Issuing Bank shall waive its right to claim
further compensation under Section 2.14 in respect of such circumstances or
event or shall withdraw its notice under Section 2.15 or shall waive its right
to further payments under Section 2.20 in respect of such circumstances or event
or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender or the Issuing Bank shall not
thereafter be required to make any such transfer and assignment hereunder. Each
Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 2.21(a).
 
(b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
Affiliates, if such filing or assignment would reduce its claims for
compensation under
54

--------------------------------------------------------------------------------


Section 2.14 or enable it to withdraw its notice pursuant to Section 2.15 or
would reduce amounts payable pursuant to Section 2.20, as the case may be, in
the future. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the Issuing Bank in connection with any such filing or
assignment, delegation and transfer.
 
SECTION 2.22. Swingline Loans. (a) Swingline Commitment. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, the Swingline Lender agrees to make loans to the Borrower at any time and
from time to time after the Closing Date and until the earlier of the Revolving
Credit Maturity Date and the termination of the Revolving Credit Commitments, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of all Swingline Loans exceeding $10,000,000
in the aggregate or (ii) the Aggregate Revolving Credit Exposure, after giving
effect to any Swingline Loan, exceeding the Total Revolving Credit Commitment.
Each Swingline Loan shall be in a principal amount that is an integral multiple
of $250,000. The Swingline Commitment may be terminated or reduced from time to
time as provided herein. Within the foregoing limits, the Borrower may borrow,
pay or prepay and reborrow Swingline Loans hereunder, subject to the terms,
conditions and limitations set forth herein.
 
(b) Swingline Loans. The Borrower shall notify the Swingline Lender by fax, or
by telephone (promptly confirmed by fax), not later than 10:00 a.m., New York
City time, on the day of a proposed Swingline Loan. Such notice shall be
delivered on a Business Day, shall be irrevocable and shall refer to this
Agreement and shall specify the requested date (which shall be a Business Day)
and amount of such Swingline Loan and the wire transfer instructions for the
account of the Borrower to which the proceeds of the Swingline Loan should be
disbursed. The Swingline Lender shall make each Swingline Loan by wire transfer
to the account specified in such request.
 
(c) Prepayment. The Borrower shall have the right at any time and from time to
time to prepay any Swingline Loan, in whole or in part, upon giving written or
fax notice (or telephone notice promptly confirmed by written, or fax notice) to
the Swingline Lender before 12:00 (noon), New York City time, on the date of
prepayment at the Swingline Lender’s address for notices specified in
Section 9.01.
 
(d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a).
 
(e) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 1:00 p.m., New York City time, on any
Business Day require the Revolving Credit Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Credit Lenders will participate. The Administrative Agent will, promptly upon
receipt of such notice, give notice to each Revolving Credit Lender, specifying
in such notice such Lender’s Revolving Facility Pro Rata Percentage of such
Swingline Loan or Loans. In furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally
55

--------------------------------------------------------------------------------


agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Revolving Credit Lender’s
Revolving Facility Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Credit Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Lender (and Section 2.02(c) shall apply, mutatis mutandis,
to the payment obligations of the Lenders) and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower (or
other person liable for obligations of the Borrower) of any default in the
payment thereof.
 
SECTION 2.23. Letters of Credit. (a) General. The Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any of
the Subsidiaries (in which case the Borrower and such Subsidiary shall be
co-applicants with respect to such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time prior to the date that is 30 days prior to (i) the Revolving
Credit Maturity Date (in the case of RF Letters of Credit), (ii) the PF Maturity
Date (in the case of PF Letters of Credit) or (iii) the Incremental PF Maturity
Date (in the case of Other PF Letters of Credit). This Section shall not be
construed to impose an obligation upon the Issuing Bank to issue any Letter of
Credit that is inconsistent with the terms and conditions of this Agreement.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, whether such Letter of Credit shall be an RF
Letter of Credit, a PF Letter of Credit or an Other PF Letter of Credit, the
date of issuance, amendment, renewal or extension, the date on which such Letter
of Credit is to expire (which shall comply with paragraph (c) below), the amount
of such Letter of Credit, the name and address of the beneficiary thereof,
56

--------------------------------------------------------------------------------


whether such Letter of Credit (in the case of requests for a PF Letter of Credit
or an Other PF Letter of Credit) is requested for the purpose of securing the
Borrower’s or any Subsidiary’s obligations with respect to workers’ compensation
claims that at the time of such request are secured by Restricted Cash, and such
other information as shall be necessary to prepare such Letter of Credit. The
Issuing Bank shall promptly (i) notify the Administrative Agent in writing of
the amount and expiry date of each Letter of Credit issued by it and
(ii) provide a copy of each such Letter of Credit (and any amendments, renewals
or extensions thereof) to the Administrative Agent. An RF Letter of Credit shall
be issued, amended, renewed or extended only if, and upon issuance, amendment,
renewal or extension of each such Letter of Credit the Borrower shall be deemed
to represent and warrant that, after giving effect to such issuance, amendment,
renewal or extension (i) the RF L/C Exposure shall not exceed $15,000,000 and
(ii) the Aggregate Revolving Credit Exposure shall not exceed the Total
Revolving Credit Commitment. A PF Letter of Credit shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each such PF Letter of Credit the Borrower shall be deemed to represent and
warrant that, after giving effect to such issuance, amendment, renewal or
extension (i) the sum of the PF L/C Exposure and the outstanding PF L/C Loans
shall not exceed the aggregate PF L/C Commitments and (ii) the aggregate PF L/C
Exposure shall not exceed the aggregate Credit-Linked Deposits. An Other PF
Letter of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of such Other PF Letter of Credit the
Borrower shall be deemed to represent and warrant that, after giving effect to
such issuance, amendment, renewal or extension, (i) the sum of the Other PF L/C
Exposure and the outstanding Other PF L/C Loans shall not exceed the aggregate
Incremental PF L/C Commitments in respect of Other Credit-Linked Deposits and
(ii) the aggregate Other PF L/C Exposure shall not exceed the aggregate Other
Credit-Linked Deposits. If the Borrower shall fail to specify whether any
requested Letter of Credit is to be an RF Letter of Credit, a PF Letter of
Credit or an Other PF Letter of Credit, then the requested Letter of Credit
shall be deemed to be first, an Other PF Letter of Credit and then a PF Letter
of Credit, in each case unless the issuance thereof would not be permitted by
the foregoing provisions of this paragraph, in which case it shall be deemed to
be an RF Letter of Credit.
 
(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to (i) the
Revolving Credit Maturity Date (in the case of RF Letters of Credit), (ii) the
PF Maturity Date (in the case of PF Letters of Credit) and (iii) the Incremental
PF Maturity Date (in the case of Other PF Letters of Credit), unless such Letter
of Credit expires by its terms on an earlier date; provided, however, that a
Letter of Credit may, upon the request of the Borrower, include a provision
whereby such Letter of Credit shall be renewed automatically for additional
consecutive periods of 12 months or less (but not beyond the date that is five
Business Days prior to (i) the Revolving Credit Maturity Date (in the case of RF
Letters of Credit), (ii) the PF Maturity Date (in the case of PF Letters of
Credit) or (iii) the Incremental PF Maturity Date (in the case of Other PF
Letters of Credit)) unless the Issuing Bank notifies the beneficiary thereof at
least 30 days (or such longer period as may be specified in such
57

--------------------------------------------------------------------------------


Letter of Credit) prior to the then-applicable expiration date that such Letter
of Credit will not be renewed.
 
(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Credit Lender, PF Lender or Incremental PF
Lender, as the case may be, and each such Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Revolving Facility Pro Rata Percentage or applicable PF Pro Rata Percentage, as
applicable, of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit. In consideration
and in furtherance of the foregoing, (i) each Revolving Credit Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Revolving Facility Pro Rata
Percentage of each L/C Disbursement in respect of an RF Letter of Credit made by
the Issuing Bank and not reimbursed by the Borrower (or, if applicable, another
party pursuant to its obligations under any other Loan Document) forthwith on
the date due as provided in Section 2.02(f), in the case of RF Letters of
Credit, and (ii) each PF Lender and Incremental PF Lender, if any, hereby
absolutely and unconditionally authorizes the Administrative Agent to pay the
Issuing Bank such Lender’s applicable PF Pro Rata Percentage of each L/C
Disbursement made by the Issuing Bank and not reimbursed by the Borrower from
the applicable Credit-Linked Deposits on deposit with the Administrative Agent
in the applicable Credit-Linked Deposit Account forthwith on the date due as
provided by Section 2.02(g). Each Revolving Credit Lender, each PF Lender and
each Incremental PF Lender, if any, acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.
 
(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, subject to Section 2.02(f) or 2.02(g), as
applicable, the Borrower shall pay to the Administrative Agent an amount equal
to such L/C Disbursement on the same Business Day that the Borrower shall have
received notice from the Issuing Bank that payment of such draft will be made,
or, if the Borrower shall have received such notice later than 10:00 a.m., New
York City time, on any Business Day, not later than 10:00 a.m., New York City
time, on the immediately following Business Day.
 
(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
 
(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;
58

--------------------------------------------------------------------------------


(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;
 
(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
 
(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;
 
(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and
 
(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.
 
Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. It
is further understood and agreed that the Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit (i) the Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms
59

--------------------------------------------------------------------------------


thereof shall, in each case, be deemed not to constitute gross negligence or
wilful misconduct of the Issuing Bank.
 
(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Credit Lenders, the PF Lenders or
the Incremental PF Lenders, as the case may be, with respect to any such L/C
Disbursement.
 
(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of (i) the date
of payment by the Borrower or (ii) (x) in the case of an RF Letter of Credit,
the date on which interest shall commence to accrue thereon as provided in
Section 2.02(f), and (y) in the case of a PF Letter of Credit or Other PF Letter
of Credit, the date of payment by the Administrative Agent as provided in
Section 2.02(g), at the rate per annum that would apply to such amount if such
amount were an ABR Revolving Loan.
 
(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Upon the
acceptance of any appointment as the Issuing Bank hereunder by a Lender that
shall agree to serve as successor Issuing Bank, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Bank. At the time such removal or resignation shall become effective,
the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.
60

--------------------------------------------------------------------------------


 
(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding RF Letters of Credit) thereof and of the
amount to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the RF L/C
Exposure as of such date. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations. The Collateral
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits in Permitted Investments, which investments shall be
made at the option and sole discretion of the Collateral Agent, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements in respect of RF Letters of Credit for which it has not been
reimbursed, (ii) be held for the satisfaction of the reimbursement obligations
of the Borrower for the RF L/C Exposure at such time and (iii) if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Credit Lenders holding participations in outstanding Letters of Credit
representing greater than 50% of the aggregate undrawn amount of all outstanding
RF Letters of Credit), be applied to satisfy the Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
 
(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement.
Any Lender designated as an issuing bank pursuant to this paragraph (k) shall be
deemed to be an “Issuing Bank” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Bank and such Lender.
 
(l) Credit-Linked Deposit Account. (i) On the Closing Date and subject to the
satisfaction of the conditions precedent set forth in Sections 4.01 and 4.02,
each PF Lender shall pay to the Administrative Agent such PF Lender’s
Credit-Linked Deposit. Subject to the satisfaction of the conditions precedent
to effectiveness of any Incremental PF L/C Assumption Agreement, each
Incremental PF Lender shall pay to the Administrative Agent such Incremental PF
Lender’s Credit-Linked Deposit or Other Credit-Linked Deposit, as required by
the Incremental PF L/C Assumption Agreement. The Credit-Linked Deposits shall be
held by the Administrative Agent in (or credited to) the Credit-Linked Deposit
Account, and no person other than the Administrative Agent shall have a right of
withdrawal from the Credit-Linked Deposit Account or any other right or power
with respect to the Credit-Linked Deposits. Notwithstanding anything herein to
the contrary, the funding obligation of each PF Lender or Incremental PF
61

--------------------------------------------------------------------------------


Lender in respect of its participation in PF Letters of Credit or Other PF
Letters of Credit shall be satisfied in full upon the funding of its
Credit-Linked Deposit or Other Credit-Linked Deposit, as the case may be.
 
(ii) Each of the Administrative Agent, the Issuing Bank, each PF Lender and each
Incremental PF Lender hereby acknowledges and agrees that (x) each PF Lender or
Incremental PF Lender, as the case may be, is funding its Credit-Linked Deposit
or Other Credit-Linked Deposit to the Administrative Agent for application in
the manner contemplated by Sections 2.02(g) and 2.23(d) and (y) the
Administrative Agent may invest the Credit-Linked Deposits and Other
Credit-Linked Deposits in such deposit accounts as may be determined from time
to time by the Administrative Agent. The Administrative Agent hereby agrees to
pay to each PF Lender or Incremental PF Lender, as the case may be, on each
Interest Payment Date for the Credit-Linked Deposits and Other Credit-Linked
Deposits, interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) on the amount of such PF Lender’s or Incremental PF
Lender’s PF Pro Rata Percentage or Other PF Pro Rata Percentage, respectively,
of the aggregate amount of the Credit-Linked Deposits or Other Credit-Linked
Deposits, respectively, during such Interest Period at a rate per annum equal to
the LIBO Rate for such Interest Period less 10 basis points. With respect to any
Interest Period during which a PF L/C Loan or Other PF L/C Loan is deemed made,
the Administrative Agent shall determine the amount of interest payable by the
Borrower on such Loan for the portion of such Interest Period during which such
Loan is outstanding pursuant to Section 2.02(h) and the amount of interest
payable by the Administrative Agent on the Credit-Linked Deposits or Other
Credit-Linked Deposits during such Interest Period, and such determination shall
be conclusive absent manifest error. In addition, if on any Interest Payment
Date for the Credit-Linked Deposits or Other Credit-Linked Deposits the Adjusted
LIBO Rate for the Interest Period then ended would exceed the LIBO Rate for such
Interest Period (as a result of the imposition of Statutory Reserves), then on
such Interest Payment Date the Borrower will pay to the Administrative Agent in
immediately available funds, for distribution to the Lenders in accordance with
their PF Pro Rata Percentages or Other PF Pro Rata Percentages, as applicable,
an amount equal to the additional interest that would have accrued on the
Credit-Linked Deposits or Other Credit-Linked Deposits during such Interest
Period had the Adjusted LIBO Rate been employed.
 
(iii) The Borrower shall have no right, title or interest in or to the
Credit-Linked Deposit Account or the Credit-Linked Deposits or Other
Credit-Linked Deposits and no obligations with respect thereto other than as
expressly provided in this Agreement. Without limiting the foregoing, the
obligation to return the Credit-Linked Deposits and Other Credit-Linked Deposits
to the PF Lenders and the Incremental PF Lenders is solely an obligation of the
Administrative Agent.
 
SECTION 2.24. Incremental Commitments. (a) The Borrower may, by written notice
to the Administrative Agent from time to time, request Incremental Term Loan
Commitments in an amount not to exceed the Incremental Term Loan Amount from one
62

--------------------------------------------------------------------------------


or more Incremental Term Lenders, which may include any existing Lender;
provided that each Incremental Term Lender, if not already a Lender hereunder,
shall be subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld or delayed). Such notice shall set forth
(i) the amount of the Incremental Term Loan Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of $10,000,000
or such lesser amount equal to the remaining Incremental Term Loan Amount),
(ii) the date on which such Incremental Term Loan Commitments are requested to
become effective (which shall not be less than 10 Business Days nor more than
60 days after the date of such notice), and (iii) whether such Incremental Term
Loan Commitments are commitments to make additional Term Loans or commitments to
make term loans with terms different from the Term Loans (“Other Term Loans”).
 
(b) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental PF L/C Commitments in an amount not to exceed the
Incremental PF L/C Amount from one or more Incremental PF Lenders, which may
include any existing Lender; provided that each Incremental PF Lender, if not
already a Lender hereunder, shall be subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed). Such notice shall set forth (i) the amount of the Incremental PF L/C
Commitments being requested (which shall be in minimum increments of $1,000,000
and a minimum amount of $10,000,000 or such lesser amount equal to the remaining
Incremental PF L/C Amount), (ii) the date on which such Incremental PF L/C
Commitments are requested to become effective (which shall not be less than
10 Business Days nor more than 60 days after the date of such notice) and (iii)
whether such Incremental PF L/C Commitments are to be PF L/C Commitments or
commitments to make credit-linked deposits with terms different from the
Credit-Linked Deposits (“Other Credit-Linked Deposits”).
 
(c) The Borrower and each Incremental Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Commitment of such Incremental Lender. Each Incremental
Assumption Agreement shall specify the terms of the Incremental Term Loans or
Incremental PF L/C Commitments, as applicable, to be made thereunder; provided
that, without the prior written consent of the Required Lenders, (i) the final
maturity date of any Other Term Loans or Other PF L/C Loans shall be no earlier
than the Term Loan Maturity Date and the PF Maturity Date, respectively,
(ii) the average life to maturity of the Other Term Loans shall be no shorter
than the average life to maturity of the Term Loans, and (iii) if the initial
yield on such Other Term Loans or Other Credit-Linked Deposits (as determined by
the Administrative Agent to be equal to the sum of (x) the margin above the
Adjusted LIBO Rate on such Other Term Loans or the margin above the LIBO Rate
used to calculate the commitment fee with respect to the Other Credit-Linked
Deposits on deposit and (y) if, in the case of Other Term Loans, such Other Term
Loans are initially made at a discount or, in the case of Other Term Loans
and/or Other Credit-Linked Deposits, the Lenders making or depositing the same
receive a fee directly or indirectly from the Borrower or any Subsidiary for
doing so (the amount of such discount or fee, expressed as a percentage of the
Other Term Loans or Other Credit-Linked Deposits,
63

--------------------------------------------------------------------------------


being referred to herein as “OID”), the amount of such OID divided by the lesser
of (A) the average life to maturity of such Other Term Loans or Other
Credit-Linked Deposits and (B) four) exceeds by more than 50 basis points (the
amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”) the Applicable Percentage then in effect for Eurodollar
Term Loans, then the Applicable Percentage then in effect for Term Loans shall
automatically be increased by the Yield Differential, effective upon the making
of the Other Term Loans and/or the depositing of the Other Credit-Linked
Deposits, for all purposes of this Agreement (including for purposes of
determining the PF L/C Commitment Fee from time to time). The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Assumption Agreement. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Incremental Assumption Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Commitments and the
Incremental Term Loans or Incremental PF L/C Commitments, as applicable,
evidenced thereby.
 
(d) Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.24 unless (i) on the date of such effectiveness,
the conditions set forth in paragraphs (b)(ii) and (c) of Section 4.01 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer of the Borrower, and
(ii) except as otherwise specified in the applicable Incremental Assumption
Agreement, the Administrative Agent shall have received (with sufficient copies
for each of the Incremental Term Lenders) legal opinions, board resolutions and
other closing certificates reasonably requested by the Administrative Agent and
consistent with those delivered on the Closing Date under Section 4.02.
 
(e) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans (other than Other Term
Loans), when originally made, are included in each Borrowing of outstanding Term
Loans on a pro rata basis. This may be accomplished by requiring each
outstanding Eurodollar Term Borrowing to be converted into an ABR Term Borrowing
on the date of each Incremental Term Loan, or by allocating a portion of each
Incremental Term Loan to each outstanding Eurodollar Term Borrowing on a pro
rata basis. Any conversion of Eurodollar Term Loans to ABR Term Loans required
by the preceding sentence shall be subject to Section 2.16. If any Incremental
Term Loan is to be allocated to an existing Interest Period for a Eurodollar
Term Borrowing, then the interest rate thereon for such Interest Period and the
other economic consequences thereof shall be as set forth in the applicable
Incremental Term Loan Assumption Agreement. In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Section 2.11(a)(i) required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans.
 
(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all actions as may be reasonably necessary to ensure that, after
giving effect
64

--------------------------------------------------------------------------------


 to any Incremental PF L/C Commitment (other than an Incremental PF L/C
Commitment in respect of Other Credit-Linked Deposits) pursuant to this Section
2.24, the outstanding PF L/C Loans (if any) and Credit-Linked Deposits are held
by the PF Lenders in accordance with their new PF Pro Rata Percentages. This may
be accomplished at the discretion of the Administrative Agent by taking any
action comparable to the actions described in Section 2.24(e) above.
 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, the Issuing Bank and each of the Lenders that:
 
SECTION 3.01. Organization; Powers. The Borrower and each of the Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
as proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow hereunder.
 
SECTION 3.02. Authorization. The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any Subsidiary, (B) any order of any Governmental
Authority or (C) any provision of any indenture, agreement or other instrument
to which the Borrower or any Subsidiary is a party or by which any of them or
any of their property is or may be bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument or (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by the Borrower or any Subsidiary (other than any Lien created
hereunder or under the Security Documents) and except, in each case, to the
extent such violation, conflict, breach, default, right or lien could not
reasonably be expected to result in a Material Adverse Effect. The execution,
delivery and performance of the Loan Documents have been duly authorized by all
requisite corporate and, if required, stockholder action and will not violate
any provision of the certificate or articles of incorporation or other
constitutive documents or bylaws of the Borrower or any Subsidiary.
 
SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
65

--------------------------------------------------------------------------------


executed and delivered by each Loan Party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms.
 
SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution and delivery of the Merger
Agreement, the Subordinated Note Documents and the Loan Documents, the
consummation of the Transactions on the Closing Date, the Borrowings under the
Loan Documents, the repayment of the Loans, or the granting of the Liens under
the Loan Documents, except for (a) the filing of Uniform Commercial Code
financing statements and filings with the United States Patent and Trademark
Office and the United States Copyright Office, (b) recordation of the Mortgages,
(c) such as have been made or obtained and are in full force and effect and (d)
such actions, consents, approvals, registrations, filings or actions which the
failure to obtain or make could not reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 3.05. Financial Statements.(a) The Borrower has heretofore furnished to
the Lenders its consolidated balance sheets and related statements of income,
stockholder’s equity and cash flows of each of (i) the Borrower and
(ii) Harborside, in each case as of and for the 2004, 2005 and 2006 fiscal
years, audited by and accompanied by the opinion of Ernst & Young LLP (in the
case of the Borrower) or PricewaterhouseCoopers LLP (in the case of Harborside),
independent public accountants. Such financial statements present fairly, in all
material respects, the financial condition and results of operations and cash
flows of the Borrower and its consolidated subsidiaries and Harborside and its
consolidated subsidiaries, as applicable, as of such dates and for such periods.
Such balance sheets and the notes thereto disclose all material liabilities,
direct or contingent, of the Borrower and its consolidated subsidiaries and
Harborside and its consolidated subsidiaries, as applicable, as of the dates
thereof. Such financial statements were prepared in accordance with GAAP applied
on a consistent basis, subject, in the case of unaudited financial statements,
to year-end audit adjustments and the absence of footnotes.
 
(b) The Borrower has heretofore delivered to the Lenders (i)  its unaudited pro
forma consolidated balance sheet as of December 31, 2006 and (ii) a certificate
from its chief financial officer showing the calculation of Consolidated EBITDA
for the 12-month period ending on December 31, 2006, in each case prepared
giving effect to the Transactions as if they had occurred, with respect to such
balance sheet, on such date and, with respect to such certificate, on the first
day of the 12-month period ending on such date. Such pro forma balance sheet and
certificate have been prepared in good faith by the Borrower, based on the
assumptions used to prepare the pro forma financial information contained in the
Confidential Information Memorandum (which assumptions are believed by the
Borrower on the date hereof and on the Closing Date to be reasonable), and
present fairly, in all material respects, on a pro forma basis the estimated
consolidated financial position of the Borrower and its consolidated
subsidiaries as of such date and for such period, assuming that the Transactions
had actually occurred at such date or at the beginning of such period, as the
case may be, it being recognized by
66

--------------------------------------------------------------------------------


the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results.
 
SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, operations, condition (financial or
otherwise) or operating results of the Borrower and the Subsidiaries, taken as a
whole, since December 31, 2006.
 
SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Subsidiaries has good and marketable title to, or valid
leasehold interests in, all its material properties and assets (including all
Mortgaged Property), except for minor defects in title that do not interfere in
any material respect with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes.
All such material properties and assets are free and clear of Liens, other than
Liens expressly permitted by Section 6.02.
 
(b) Each of the Borrower and the Subsidiaries has complied with all material
obligations under all material leases to which it is a party and all such leases
are in full force and effect. Each of the Borrower and the Subsidiaries enjoys
peaceful and undisturbed possession under all such material leases.
 
(c) As of the Closing Date, the Borrower has not received any written notice of,
and has no knowledge of, any pending or threatened condemnation proceeding
affecting the Mortgaged Properties or any sale or disposition thereof in lieu of
condemnation.
 
(d) As of the Closing Date, none of the Borrower or any of the Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein.
 
SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of the Borrower
therein. The shares of capital stock or other ownership interests so indicated
on Schedule 3.08 are fully paid and non-assessable and are owned by the
Borrower, directly or indirectly, free and clear of all Liens (other than Liens
created under the Security Documents).
 
SECTION 3.09. Litigation; Compliance with Laws.(a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any Subsidiary or any
business, property or rights of any such person (i) that involve any Loan
Document or the Transactions or (ii) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
 
(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.09 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
67

--------------------------------------------------------------------------------


 
(c) Neither the Borrower nor any of the Subsidiaries or any of their respective
material properties or assets is in violation of, nor will the continued
operation of their material properties and assets as currently conducted
violate, any law, rule or regulation (including any zoning, building,
Environmental Law, Healthcare Requirement, ordinance, code or approval or any
building permits) or any restrictions of record or agreements affecting the
Mortgaged Property, or is in default with respect to the Corporate Integrity
Agreement or any judgment, writ, injunction (including the Permanent
Injunction), decree or order of any Governmental Authority, where such violation
or default could reasonably be expected to result in a Material Adverse Effect.
 
(d) Certificates of occupancy and permits are in effect for each Mortgaged
Property as currently constructed.
 
SECTION 3.10. Agreements. Neither the Borrower nor any of the Subsidiaries is in
default under any provision of any Material Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, where such default could reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 3.11. Federal Reserve Regulations. (a) None of the Borrower or any of
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.
 
(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.
 
SECTION 3.12. Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
 
SECTION 3.13. Use of Proceeds. The Borrower will (a) use the proceeds of the
Loans (other than any Incremental Term Loans) and will request the issuance of
Letters of Credit only for the purposes specified in the introductory statement
to this Agreement and (b) use the proceeds of Incremental Term Loans only for
the purposes specified in the applicable Incremental Assumption Agreement.
 
SECTION 3.14. Tax Returns. Each of the Borrower and the Subsidiaries has filed
(or caused to be filed) all Federal income and all material, state, local and
foreign tax returns or materials required to have been filed by it and has paid
(or caused to be paid) all material taxes due and payable by it and all material
assessments received by it, except taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, shall have set aside on its books adequate reserves.
 
SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement,
68

--------------------------------------------------------------------------------


exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent, the Arrangers or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, taken as a whole, contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, the Borrower represents
only that it acted in good faith and utilized reasonable assumptions (based upon
accounting principles consistent with the historical audited financial
statements of the Borrower) and due care in the preparation of such information,
report, financial statement, exhibit or schedule, it being recognized by the
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results.
 
SECTION 3.16. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates. The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the last annual valuation date
applicable thereto, exceed by more than $10,000,000 the fair market value of the
assets of such Plan, and the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
dates applicable thereto, exceed by more than $20,000,000 the fair market value
of the assets of all such underfunded Plans.
 
SECTION 3.17. Environmental Matters. (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of the Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any Environmental Liability.
 
(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.17 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
 
SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
the Subsidiaries as of the date hereof and the Closing Date. As of each such
date, such insurance is in full force and effect and all premiums have been duly
paid. The Borrower and the Subsidiaries have insurance in such amounts and
covering such risks and
69

--------------------------------------------------------------------------------


liabilities as is customary with companies in the same or similar businesses
operating in the same or similar locations.
 
SECTION 3.19. Security Documents. (a) The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Collateral Agreement) and the proceeds thereof and (i) when
the Pledged Collateral (as defined in the Guarantee and Collateral Agreement) is
delivered to the Collateral Agent, the Lien created under Guarantee and
Collateral Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Pledged Collateral, in each case prior and superior in right to any other
person, and (ii) when financing statements in appropriate form are filed in the
offices specified on Schedule 3.19(a), the Lien created under the Guarantee and
Collateral Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral (other than Intellectual Property, as defined in the Guarantee and
Collateral Agreement) in which such Lien and security interest may be perfected
by filing, recording or registration in the United States, in each case prior
and superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02.
 
(b) Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 3.19(a), Lien created under the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Guarantee and Collateral Agreement) in which a security interest may be
perfected by filing in the United States and its territories and possessions, in
each case prior and superior in right to any other person (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the date hereof).
 
(c) The Mortgages are effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, a legal, valid and enforceable Lien
on all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when the Mortgages are filed
in the offices specified on Schedule 3.19(c), the Mortgages shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Mortgaged Property and the proceeds thereof, in each
case prior and superior in right to any other person, other than with respect to
the rights of persons pursuant to Liens expressly permitted by Section 6.02.
70

--------------------------------------------------------------------------------


 
SECTION 3.20. Location of Real Property and Leased Premises. (a)
Schedule 3.20(a) lists completely and correctly as of the Closing Date all real
property owned by the Borrower and the Subsidiaries and the addresses thereof.
The Borrower and the Subsidiaries own in fee all the real property set forth on
Schedule 3.20(a).
 
(b) Schedule 3.20(b) lists completely and correctly as of the Closing Date all
real property leased by the Borrower and the Subsidiaries and the addresses
thereof. The Borrower and the Subsidiaries have no reason to believe that the
leases for the real property set forth on Schedule 3.20(b) are not in full force
and effect.
 
SECTION 3.21. Labor Matters. As of the date hereof and the Closing Date, there
are no strikes, lockouts or slowdowns against the Borrower or any Subsidiary
pending or, to the knowledge of the Borrower, threatened. The hours worked by
and payments made to employees of the Borrower and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters. All payments due
from the Borrower or any Subsidiary, or for which any claim may be made against
the Borrower or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Borrower or such Subsidiary. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound. Except as set forth on
Schedule 3.21, as of the Closing Date, neither the Borrower nor any Subsidiary
is a party to any collective bargaining agreement or other labor contract
applicable to persons employed by it at any Facility.
 
SECTION 3.22. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the assets of each Loan Party, at a fair valuation, will exceed
its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.
 
SECTION 3.23. Transaction Documents. The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Merger Agreement
(including all schedules, exhibits, amendments, supplements and modifications
thereto). Neither the Borrower nor any Loan Party or, to the knowledge of the
Borrower or each Loan Party, any other person party thereto is in default in the
performance or compliance with any material provisions thereof. The Merger
Agreement complies in all material respects with all applicable laws. All
representations and warranties set forth in the Merger
71

--------------------------------------------------------------------------------


Agreement were true and correct in all material respects at the time as of which
such representations and warranties were made (or deemed made).
 
SECTION 3.24. Healthcare Representations. (a) All Medicare, Medicaid and TRICARE
provider agreements, certificates of need, certifications, governmental
licenses, permits, regulatory agreements or other material agreements and
improvements, including certificates of operation, completion and occupancy, and
state skilled-nursing facility or assisted-living facility licenses or other
licenses required by healthcare Governmental Authorities for the legal use and
occupancy of each Facility that are necessary to operate each Facility have been
obtained and are in full force and effect, including approved provider status in
any approved provider payor program in which any Facility participates, and a
valid certificate of need or similar certificate and license from the applicable
state department of health or equivalent (or any subdivision) or the state
licensing agency, as applicable, for the licensed number of beds at such
Facility (collectively, the “Healthcare Licenses”), except to the extent that
the failure to obtain or maintain the same in full force and effect could not
reasonably be expected to result in a Material Adverse Effect. Each applicable
Subsidiary owns and/or possesses, and holds free from restrictions or conflicts
with the rights of others, all such Healthcare Licenses in respect of each
applicable Facility, and operates each applicable Facility in such a manner that
the Healthcare Licenses shall remain in full force and effect, except to the
extent that any such failure could not reasonably be expected to result in a
Material Adverse Effect.
 
(b) To the knowledge of the Borrower, there are no proceedings or actions
pending or contemplated to reduce the number of licensed or certified beds of
any Facility, unless such actions have been taken at the request of the Borrower
or a Subsidiary.
 
(c) The Borrower and the Subsidiaries (and the operation of each Facility) are
in compliance in all material respects with all applicable provisions of the
laws, ordinances, statutes, regulations, orders, standards, policies,
restrictions or rules of all Governmental Authorities having jurisdiction over
the ownership, use, occupancy or operation of any Facility, including,
(i) staffing requirements, (ii) health and fire safety codes, including quality
and safety standards, (iii) accepted professional standards and principles that
apply to professionals providing services at each Facility, (iv) Federal, state
or local laws, rules, regulations or published interpretations or policies
relating to the prevention of fraud and abuse, (v) insurance, reimbursement and
cost reporting requirements, (vi) government payment program requirements and
disclosure of ownership and related information requirements, (vii) requirements
of applicable healthcare Governmental Authorities, including those relating to
each Facility’s physical structure and environment, licensing, quality and
adequacy of medical care, distributions of pharmaceuticals, rate setting,
equipment, personnel, operating policies and services and fee splitting,
(viii) Section 1128B(b) of the Social Security Act, as amended (42 U.S.C.
Section 1320a-7(b) (Criminal Penalties Involving Medicare or State Health Care
Programs), commonly referred to as the “Federal Anti-Kickback Statute”) and
(ix) any other applicable laws, regulations or agreements for reimbursement for
the type of care or services provided by the Borrower or the Subsidiaries with
respect to each Facility. As used in this clause (c), “compliance in all
material respects” means a level of compliance
72

--------------------------------------------------------------------------------


that would keep the Borrower and the Subsidiaries (and the operation of each
Facility in the ordinary course of business) free from any material proceedings
or sanctions by any Governmental Authority having jurisdiction over the
operation of any Facility that could reasonably be expected to result in a
Material Adverse Effect.
 
(d) The Borrower and each Subsidiary, as applicable, (i) is in compliance in all
material respects with the requirements for participation in the Medicare,
Medicaid and TRICARE programs with respect to each Facility that currently
participates in such programs, including the Medicaid and Medicare Patient and
Program Protection Act of 1987, or if not currently in compliance has filed and
is implementing or will timely file and implement a plan of correction to bring
any such Facility in compliance, and (ii) has a current provider agreement under
Title XVIII and/or XIX of the Social Security Act, which is in full force and
effect.
 
(e) To the knowledge of the Borrower, neither the Borrower nor any Subsidiary is
a target of, or participant in, any action, proceeding, suit, audit,
investigation or sanction by any healthcare Governmental Authority or any other
administrative or investigative body or entity or any other third party or any
patient or resident (including whistleblower suits, or suits brought pursuant to
federal or state false claims acts, and Medicaid, Medicare, TRICARE, state fraud
or abuse laws) which may result, directly or indirectly or with the passage of
time, in (i) the imposition of a fine, penalty, alternative, interim or final
sanction, a lower rate certification, recoupment, recovery, suspension or
discontinuance of all or part of reimbursement from any healthcare Governmental
Authority, third-party payor, insurance carrier or private payor, or a lower
reimbursement rate for services rendered to eligible patients, in each case that
could reasonably be expected to result in a Material Adverse Effect, or (ii) any
other civil or criminal remedy, in the appointment of a receiver or manager, or
in the modification, limitation, annulment, revocation, transfer, surrender,
suspension or other impairment of a Healthcare License or affect the Borrower’s
or any Subsidiary’s participation in the Medicare, Medicaid, TRICARE or
third-party payor program, as applicable, or any successor program thereto, nor
to its knowledge has any such action, proceeding, suit, investigation proceeding
or audit been threatened.
 
(f) There are no agreements with residents of any Facility, or with any other
persons or organizations, which deviate in any material adverse respect from, or
which conflict with, any Healthcare Requirements. To the knowledge of the
Borrower, all resident records at each Facility, including patient and/or
resident accounts records, are true, complete and correct in all material
respects.
 
(g) None of the execution and delivery of this Agreement or any other Loan
Document, the performance thereunder by the Borrower and the Subsidiaries or, to
the knowledge of the Borrower, any other party thereto, will, on the Closing
Date, (i) adversely affect, in any material respect, the right of the Borrower
or any Subsidiary to receive Medicaid, Medicare, TRICARE, insurance company,
managed care company, or other third-party insurance payments or reimbursements
or to receive private payor payments or reimbursements, (ii) materially reduce
the Medicaid, Medicare, TRICARE, insurance company, managed care company, or
other third-party insurance payments or

73

--------------------------------------------------------------------------------


 
reimbursements or materially reduce private payor payments or reimbursements
which the Borrower or any Subsidiary is receiving as of the date hereof or
(iii) materially adversely affect the Healthcare Licenses.
 
(h) To the extent that and for so long as the Borrower or any Subsidiary is a
“covered entity” within the meaning of HIPAA, such person (i) has undertaken or
will promptly undertake all necessary surveys, audits, inventories, reviews,
analyses and/or assessments (including any necessary risk assessments) of all
areas of its business and operations required by HIPAA and/or that could be
adversely affected by the failure of the Borrower or such Subsidiary to be HIPAA
Compliant, (ii) has developed or will promptly develop a detailed plan and time
line for becoming HIPAA Compliant (a “HIPAA Compliance Plan”) and (iii) has
implemented or will implement those provisions of such HIPAA Compliance Plan in
all material respects necessary to ensure that such person is or becomes HIPAA
Compliant.
 
(i) No penalty enforcement actions pursuant to the Corporate Integrity Agreement
have been undertaken against any Facility, the Borrower, any Subsidiary or any
other manager, officer or director by any Governmental Authority since the
effective date of the Corporate Integrity Agreement and there have been no
violations of the Corporate Integrity Agreement since the effective date of the
Corporate Integrity Agreement that have threatened any Facility’s, the
Borrower’s or any Subsidiary’s certification for participation in Medicare,
Medicaid, TRICARE or any third-party payor program.
 
(j) All Medicare and Medicaid cost reports and financial reports submitted by or
on behalf of each Facility for years commencing on and after December 31, 2001
are materially accurate and complete.
 
SECTION 3.25. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” and “Designated Senior Debt” under and as defined in the
Subordinated Note Documents.
 
SECTION 3.26. Sanctioned Persons. Neither the Borrower nor any Subsidiary is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Borrower will
not directly or indirectly use the proceeds of the Loans or the Letters of
Credit or otherwise make available such proceeds to any person, for the purpose
of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.
 
ARTICLE IV
 
Conditions of Lending
 
The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:
 
SECTION 4.01. All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing), including each Borrowing of a
Swingline
74

--------------------------------------------------------------------------------


Loan and on the date of each issuance, amendment, extension or renewal of a
Letter of Credit (each such event being called a “Credit Event”):

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).
 
(b) (i) In the case of each Credit Event that occurs on the Closing Date, the
condition set forth in Section 7.3(a) of the Merger Agreement (without giving
effect to any waiver, amendment or other modification to such condition in a
manner adverse to the Lenders in any material respect effected without the
consent of the Arrangers) shall be satisfied and the representations and
warranties made in Section 3.01, the last sentence of Section 3.02, Sections
3.03, 3.11, 3.12, 3.19 and 3.25 shall be true and correct in all material
respects and (ii) in the case of each other Credit Event, the representations
and warranties set forth in Article III and in each other Loan Document shall be
true and correct in all material respects on and as of the date of such Credit
Event with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date.
 
(c) At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.
 
Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.
 
SECTION 4.02. First Credit Event. On the Closing Date:
 
(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of (i) O’Melveny &
Myers LLP, counsel for the Borrower, substantially to the effect set forth in
Exhibit F-1, (ii) Michael Newman, General Counsel to the Borrower, substantially
to the effect set forth in Exhibit F-2 and (iii) each local counsel listed on
Schedule 4.02(a), substantially to the effect set forth in Exhibit F-3, in each
case (A) dated the Closing Date and (B) addressed to the Issuing Bank, the
Administrative Agent and the Lenders, and the Borrower hereby requests such
counsel to deliver such opinions.
 
(b) All legal matters incident to this Agreement, the Borrowings and extensions
of credit hereunder and the other Loan Documents shall be satisfactory to the
Lenders, to the Issuing Bank and to the Administrative Agent.
 
(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation, including all amendments thereto, of each Loan
Party, certified
75

--------------------------------------------------------------------------------


as of a recent date by the Secretary of State of the state of its organization,
and a certificate as to the good standing of each Loan Party as of a recent
date, from such Secretary of State; (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Closing Date and certifying
(A) that attached thereto is a true and complete copy of the by-laws of such
Loan Party as in effect on the Closing Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors of such Loan Party authorizing the execution, delivery and performance
of the Loan Documents to which such person is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation of such Loan Party have not been
amended since the date of the certified copy furnished pursuant to clause (i)
above and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party; (iii) a certificate of another officer as
to the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; and (iv) such other
documents as the Lenders, the Issuing Bank or the Administrative Agent may
reasonably request.
 
(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01, and confirming that since December 31, 2006, no Closing Date
Material Adverse Effect shall have occurred and be continuing.
 
(e) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document.
 
(f) The Security Documents shall have been duly executed by each Loan Party that
is to be a party thereto and shall be in full force and effect on the Closing
Date. The Collateral Agent on behalf of the Secured Parties shall have a
security interest in the Collateral of the type and priority described in each
Security Document; provided that to the extent a perfected security interest in
any Collateral (other than any Collateral the security interest in which may be
perfected by the filing of a UCC financing statement or the delivery of
certificated securities) is not able to be provided on the Closing Date after
the Borrower’s use of commercially reasonable efforts to do so, the providing of
a perfected security interest in such Collateral shall not constitute a
condition precedent to the first Credit Event but such requirement to create a
perfected security interest in such Collateral shall be satisfied after the
Closing Date in accordance with the Post-Closing Letter Agreement dated the
Closing Date, between the Borrower and the Administrative Agent.
 
(g) The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of
76

--------------------------------------------------------------------------------


the Borrower, and shall have received the results of a search of the Uniform
Commercial Code filings (or equivalent filings) made with respect to the Loan
Parties in the states (or other jurisdictions) of formation of such persons, as
indicated on such Perfection Certificate, together with copies of the financing
statements (or similar documents) disclosed by such search, and accompanied by
evidence satisfactory to the Collateral Agent that the Liens indicated in any
such financing statement (or similar document) would be permitted under Section
6.02 or have been or will be contemporaneously released or terminated.
 
(h) (i) Subject to the proviso in clause (f) above, each of the Security
Documents, in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent, relating to each of the Mortgaged Properties
shall have been duly executed by the parties thereto and delivered to the
Collateral Agent and shall be in full force and effect, (ii) each of such
Mortgaged Properties shall not be subject to any Lien other than those permitted
under Section 6.02, (iii) each of such Security Documents shall have been filed
and recorded in the recording office as specified on Schedule 3.19(c) (or a
lender’s title insurance policy, in form and substance reasonably acceptable to
the Collateral Agent, insuring such Security Document as a first lien on such
Mortgaged Property (subject to any Lien permitted by Section 6.02) shall have
been received by the Collateral Agent) and, in connection therewith, the
Collateral Agent shall have received evidence reasonably satisfactory to it of
each such filing and recordation and (iv) the Collateral Agent shall have
received such other documents, including a policy or policies of title insurance
issued by a nationally recognized title insurance company, together with such
endorsements, coinsurance and reinsurance as may be reasonably requested by the
Collateral Agent and the Lenders, insuring the Mortgages as valid liens on the
Mortgaged Properties, prior to all Liens other than those permitted under
Section 6.02, together with such surveys, abstracts, appraisals and legal
opinions required to be furnished pursuant to the terms of the Mortgages or as
reasonably requested by the Collateral Agent.
 
(i) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement or
to name the Collateral Agent as additional insured, in form and substance
reasonably satisfactory to the Administrative Agent.
 
(j) The Merger and the other Transactions shall have been, or substantially
simultaneously with the initial funding of Loans on the Closing Date shall be,
consummated in accordance in all material respects with the Merger Agreement,
without giving effect to any waiver or modification of any terms or conditions
of the Merger Agreement that is materially adverse to the Lenders not approved
by the Arrangers. The Administrative Agent shall have received copies of the
Merger Agreement and all certificates, opinions and other documents delivered
thereunder, certified by a Financial Officer as being complete and correct.
77

--------------------------------------------------------------------------------


 
(k) The Borrower shall have received the net cash proceeds of the issuance of
not less than $200,000,000 in aggregate principal amount of the Subordinated
Notes. The Administrative Agent shall have received copies of the Subordinated
Note Documents, certified by a Financial Officer as being complete and correct.
 
(l) All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Indebtedness shall have been paid in full, the
commitments thereunder terminated and all guarantees and security in support
thereof discharged and released, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof. Immediately after giving
effect to the Transactions and the other transactions contemplated hereby, the
Borrower and the Subsidiaries shall have outstanding no Indebtedness or
preferred stock other than (a) Indebtedness outstanding under this Agreement,
(b) the Subordinated Notes and (c) Indebtedness set forth on Schedule 6.01 and
in clauses (i) and (ii) of the definition of “Existing Indebtedness”.
 
(m) The Lenders shall have received the financial statements and opinions
referred to in Section 3.05.
 
(n) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower showing the calculation of Consolidated EBITDA
for the four-fiscal quarter period most recently ended at least 45 days prior to
the Closing Date, in form and substance reasonably satisfactory to the Arrangers
and giving pro forma effect to the Transactions as if they had occurred at the
beginning of such four fiscal quarter period.
 
(o) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower certifying that the Borrower and its
subsidiaries, on a consolidated basis after giving effect to the Transactions to
occur on the Closing Date, are solvent.
 
(p) All regulatory approvals required in connection with the change of ultimate
ownership and control of the Facilities (as defined in the Merger Agreement)
resulting from the transactions contemplated by the Merger Agreement, the
consequence of the failure to obtain such approvals would be to prevent
Harborside or any of its Subsidiaries (as defined in the Merger Agreement) from
lawfully continuing to operate, own or control the Facilities (as defined in the
Merger Agreement), including the approvals set forth on Schedule 7.1(d) of the
Disclosure Schedules (as defined in the Merger Agreement) to the Merger
Agreement (to the extent that the approvals set forth on such schedule are also
set forth on Schedule 4.3(a) of the Disclosure Schedules (as defined in the
Merger Agreement)), shall have been obtained and remain in effect.
 
(q) The Arrangers shall have received, at least five Business Days prior to the
Closing Date, all documentation and any other information that is requested by
the Arrangers or the Lenders that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.
78

--------------------------------------------------------------------------------


 
ARTICLE V
 
Affirmative Covenants
 
The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of the
Subsidiaries to:
 
SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.
 
(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; comply in all material respects with
all applicable laws, rules, regulations and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted; except as
provided in Section 6.05, at all times maintain and preserve all property
material to the conduct of such business and keep such property in good repair,
working order and condition, ordinary wear and tear excepted; file, as and when
due, all Medicaid, Medicare and TRICARE cost reports required by law and all
claims for reimbursement; and maintain all certificates of need, provider
numbers, provider agreements and licenses necessary to conduct the businesses
reflected therein as currently conducted, except where the failure to maintain
the same could not reasonably be expected to have a Material Adverse Effect or
where such business is disposed of in accordance with Section 6.05.
 
SECTION 5.02. Insurance.(a) Maintain such insurance, to such extent and against
such risks, including fire and other risks insured against by extended coverage,
as is customary with companies in the same or similar businesses operating in
the same or similar locations, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
it.
 
(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement, in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent, which endorsement shall provide that, from and after the Closing Date, if
the insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower or
the Loan Parties under such policies directly to the Collateral Agent; cause all
such policies to provide that neither the Borrower, the Administrative Agent,
the Collateral Agent nor any other party shall be a
79

--------------------------------------------------------------------------------


coinsurer thereunder and to contain a “Replacement Cost Endorsement”, without
any deduction for depreciation, and such other provisions as the Administrative
Agent or the Collateral Agent may reasonably require from time to time to
protect their interests; deliver original or certified copies of all such
policies to the Collateral Agent upon its request therefor; cause each such
policy to provide that it shall not be canceled, modified or not renewed (i) by
reason of nonpayment of premium upon not less than 10 days’ prior written notice
thereof by the insurer to the Administrative Agent and the Collateral Agent
(giving the Administrative Agent and the Collateral Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason upon not less
than 30 days’ prior written notice thereof by the insurer to the Administrative
Agent and the Collateral Agent.
 
               (c) If at any time the area in which the Premises (as defined in
the Mortgages) are located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in compliance with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
it may be amended from time to time, or (ii) a “Zone 1” area, obtain earthquake
insurance in such total amount as the Administrative Agent, the Collateral Agent
or the Required Lenders may from time to time require.
 
SECTION 5.03. Obligations and Taxes. Pay its Material Indebtedness and other
material obligations promptly and in accordance with their terms and pay and
discharge promptly when due all material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the Borrower shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP and such contest operates to
suspend or stay enforcement of any Lien and, in the case of a Mortgaged
Property, there is no risk of forfeiture of such property.
 
SECTION 5.04. Financial Statements, Reports, etc. In the case of the Borrower,
furnish to the Administrative Agent, which shall furnish to each Lender:
 
(a) within 90 days after the end of each fiscal year (or such earlier date
required by the SEC), its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
the Borrower and its consolidated subsidiaries as of the close of such fiscal
year and the results of its operations and the operations of such subsidiaries
during such year, together with comparative figures for the immediately
preceding fiscal year, all audited by Ernst & Young LLP or other independent
public accountants of recognized national standing and accompanied by an opinion
of such accountants (which opinion shall be without a “going concern” or like
qualification or exception and without any qualification or exception as
80

--------------------------------------------------------------------------------


to the scope of such audit) to the effect that such consolidated financial
statements fairly present in all material respects the financial condition and
results of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;
 
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year (or such earlier date required by the SEC), its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of the Borrower and its consolidated
subsidiaries as of the close of such fiscal quarter and the results of its
operations and the operations of such subsidiaries during such fiscal quarter
and the then elapsed portion of the fiscal year, and comparative figures for the
same periods in the immediately preceding fiscal year, all certified by one of
its Financial Officers as fairly presenting in all material respects the
financial condition and results of operations of the Borrower and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments;
 
(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto,
(ii) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.10, 6.11, 6.12 and 6.13 and (iii) setting forth the amount, if any,
of the Initial Pro Forma Adjustment included in the calculation of Consolidated
EBITDA for such period, and, in the case of a certificate delivered with the
financial statements required by paragraph (a) above, setting forth the
Borrower’s calculation of Excess Cash Flow;
 
(d) promptly after approval by the Borrower’s board of directors and in any
event not later than 60 days after the beginning of each fiscal year of the
Borrower, (i) a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows (including projected capital expenditures), as of the
end of and for such fiscal year and on a quarter by quarter basis and setting
forth the assumptions used for purposes of preparing such budget) and (ii) a
detailed reconciliation of such projected financial results to the financial
covenants set forth in Sections 6.11, 6.12 and 6.13 hereof and, promptly when
available, any significant revisions of such budget or covenant reconciliation;
 
(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed to its shareholders, as the case may be;
81

--------------------------------------------------------------------------------


 
(f) promptly after the receipt thereof by the Borrower or any of its
subsidiaries, a copy of any “management letter” received by any such person from
its certified public accountants and the management’s response thereto;
 
(g) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;
 
(h) promptly following any request therefor, on and after the effectiveness of
Title V of the Pension Act, copies of (i) any documents described in Section
101(k)(1) of ERISA that the Borrower or any of its ERISA Affiliates may request
with respect to any Multiemployer Plan and (ii) any notices described in Section
101(l)(1) of ERISA that the Borrower or any of its ERISA Affiliates may request
with respect to any Multiemployer Plan; provided that if the Borrower or any of
its ERISA Affiliates has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, the Borrower or
its ERISA Affiliates shall promptly after the request of any Lender make a
request for such documents or notices from the such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof; and
 
(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
 
SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent,
the Issuing Bank and each Lender prompt written notice of the following:
 
(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
 
(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against the
Borrower or any Subsidiary thereof with an amount in dispute (in the good faith
judgment of the Borrower) in excess of $5,000,000 or that could reasonably be
expected to result in a Material Adverse Effect;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$5,000,000;
 
(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; and
 
(e) any change in the Borrower’s corporate rating by S&P, in the Borrower’s
corporate family rating by Moody’s or in the ratings of the Credit Facilities by
S&P or Moody’s, or any notice from either such agency indicating its intent to
effect such a
82

--------------------------------------------------------------------------------


change or to place the Borrower or the Credit Facilities on a “CreditWatch” or
“WatchList” or any similar list, in each case with negative implications, or its
cessation of, or its intent to cease, rating the Borrower or the Credit
Facilities.
 
SECTION 5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) 
in any Loan Party’s Federal Taxpayer Identification Number. The Borrower agrees
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.
 
(b) In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Responsible Officer of the Borrower setting forth the information required
pursuant to Section 2 of the Perfection Certificate or confirming that there has
been no change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section 5.06.
 
SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep proper books of record and account so as to
permit the preparation of financial statements in conformity with GAAP. Each
Loan Party will, and will cause each of its subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the properties of such person at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of such person with the officers thereof and independent accountants
therefor, subject in each case to the requirements of applicable law, including
HIPAA, all at the expense of the Borrower; provided that, unless an Event of
Default shall have occurred and be continuing, the Borrower shall not be
responsible for the expenses of more than one such visit per year.
 
(b) In the case of the Borrower, use commercially reasonable efforts to cause
the Credit Facilities to be continuously rated by S&P and Moody’s and to
maintain a corporate rating from S&P and a corporate family rating from Moody’s,
in each case in respect of the Borrower.
 
SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in the
introductory statement to this Agreement.
 
SECTION 5.09. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent
83

--------------------------------------------------------------------------------


as soon as possible after, and in any event within ten days after any
responsible officer of the Borrower or any ERISA Affiliate knows or has reason
to know that, any ERISA Event has occurred that, alone or together with any
other ERISA Event could reasonably be expected to result in liability of the
Borrower or any ERISA Affiliate in an aggregate amount exceeding $5,000,000, a
statement of a Financial Officer of the Borrower setting forth details as to
such ERISA Event and the action, if any, that the Borrower proposes to take with
respect thereto.
 
SECTION 5.10. Compliance with Environmental Laws. Comply, and use good faith
efforts to cause all lessees and other persons occupying the Mortgaged
Properties to comply, in all material respects with all Environmental Laws
applicable thereto; obtain and renew all material environmental permits
necessary for its operations and properties; and conduct any remedial action in
accordance with Environmental Laws; provided, however, that neither the Borrower
nor any Subsidiary shall be required to undertake any remedial action required
by Environmental Laws to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.
 
SECTION 5.11. Preparation of Environmental Reports. If an Event of Default
caused by reason of a breach of Section 3.17 or Section 5.10 shall have occurred
and be continuing for more than 20 days without the Borrower or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of the Loan Parties,
an environmental site assessment report regarding the matters which are the
subject of such Default prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or remedial action
in connection with such Default.
 
SECTION 5.12. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that the Administrative Agent or the Collateral
Agent may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and priority of the security interests created or intended
to be created by the Security Documents. The Borrower will promptly cause any
subsequently acquired or organized wholly owned Domestic Subsidiary (other than
any Special Purpose Vehicle), and the Borrower will use commercially reasonable
efforts to cause any subsequently acquired or organized non-wholly owned
Domestic Subsidiary (other than any Special Purpose Vehicle), to become a Loan
Party by executing the Guarantee and Collateral Agreement and each applicable
Security Document in favor of the Collateral Agent. In the event the Lien
securing any Existing Mortgage Indebtedness (or any permitted refinancing
thereof) is released, the Borrower will promptly secure the Obligations by
pledging or creating, or causing to be pledged or created, perfected security
interests with respect to such released assets and properties. In addition, from
time to time, the Borrower will, at its cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or
84

--------------------------------------------------------------------------------


created, perfected security interests with respect to such of its assets and
properties as the Administrative Agent shall designate (it being understood that
it is the intent of the parties that the Obligations shall be secured by
substantially all the assets of the Borrower and the Domestic Subsidiaries
(other than Special Purpose Vehicles) (including properties acquired subsequent
to the Closing Date) other than (i) assets and properties subject to Liens
permitted under Sections 6.02(a), 6.02(c) and 6.02(i) (in each case, for so long
as such Liens exist and to the extent the agreements governing the same prohibit
Liens securing the Obligations), (ii) Medicare/Medicaid Deposit Accounts, (iii)
leasehold interests in real property, (iv) assets and properties described in
Schedule IV to the Guarantee and Collateral Agreement, (v) assets of and Equity
Interests in (a) Inactive Subsidiaries, (b) Special Purpose Vehicles (to the
extent any HUD-guaranteed or mortgage financings of such Special Purpose Vehicle
would prevent such pledge or security interests), and (c) Clipper, Bowie Center
L.P., a Maryland limited partnership, and Physicians Healthcare LLC, a
Massachusetts limited liability company (in each case, to the extent any
HUD-guaranteed or mortgage financings or partnership or joint venture agreement
would prevent such pledge or security interests), (vi) assets and properties to
be sold and described on Schedule 6.05 (provided that the Obligations shall be
secured by the assets or properties described on Schedule 6.05 that are not sold
within nine months of the Closing Date), and (vii) other assets and properties
permitted to be so excluded under the Loan Documents). Such security interests
and Liens will be created under the Security Documents and other security
agreements, mortgages, deeds of trust and other instruments and documents in
form and substance reasonably satisfactory to the Collateral Agent, and the
Borrower promptly shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section 5.12. The Borrower agrees to provide such evidence
as the Collateral Agent shall reasonably request as to the perfection and
priority status of each such security interest and Lien. In furtherance of the
foregoing, the Borrower will give prompt notice to the Administrative Agent of
the acquisition by it or any of the Subsidiaries of a fee interest in any real
property having a value in excess of $2,000,000.
 
SECTION 5.13. Interest Rate Protection. No later than the 90th day after the
Closing Date, the Borrower shall enter into, and for a minimum of three years
thereafter maintain, Hedging Agreements acceptable to the Administrative Agent
that result in at least 50% of the aggregate principal amount of its funded
long-term Indebtedness being effectively subject to a fixed or maximum interest
rate acceptable to the Administrative Agent.
 
SECTION 5.14. Proceeds of Certain Dispositions. Subject to the provisions of
Section 6.09(b), if, as a result of the receipt of any cash proceeds by the
Borrower or any Subsidiary in connection with any sale, transfer, lease or other
disposition of any asset the Borrower would be required by the terms of the
Subordinated Note Documents to make an offer to purchase any Subordinated Notes,
then, in the case of the Borrower or any Subsidiary, prior to the first day on
which the Borrower would be required to commence such an offer to purchase,
(i) prepay Loans in accordance with Section 2.12 or 2.13 or (ii) acquire assets
in a manner that is permitted hereby, in each case in a manner that will
eliminate any such requirement to make such an offer to purchase.
85

--------------------------------------------------------------------------------


 
SECTION 5.15. Healthcare Requirements. (a) The operations conducted at each
Facility shall be conducted in a manner consistent with material Healthcare
Requirements and, in connection therewith, the Borrower further covenants and
agrees that:
 
(i) the storage, use, transportation and disposal of all medical equipment,
medical supplies, medical products or gases and medical waste, of any kind and
in any form, will be maintained in substantial compliance with all applicable
regulations and laws;
 
(ii) each Facility will be operated in a prudent manner in substantial and
material compliance with applicable laws and regulations relating thereto and
all Healthcare Licenses, reimbursement or care contracts, and any other
agreements necessary for the certification, licensure or operation of such
Facility as may be necessary for participation in the Medicare, Medicaid or
TRICARE reimbursement programs, or any managed care company, insurance company,
or other third-party payor reimbursement programs to remain in effect without
reduction in the number of licensed beds or beds authorized for use in Medicare,
Medicaid or TRICARE reimbursement programs, or any managed care company,
insurance company, or other third-party payor reimbursement programs (unless
such reduction is requested by the Borrower or a Subsidiary);
 
(iii) the Facilities will be operated in a manner that will not result in a
material reduction, suspension, denial or elimination of reimbursement for
services from, or material recoupment by, Medicare, Medicaid, TRICARE or any
managed care company, insurance company or other third-party payor; and
 
(iv) all deposits relating to Healthcare Requirements, including deposits
relating to residents or residency agreements, will be maintained in material
compliance with all applicable regulatory requirements. If such deposits are in
cash, the Borrower and the Subsidiaries shall deposit and hold such deposits in
accordance with applicable law. The Borrower and the Subsidiaries shall cause
any bond or other instrument which they are permitted to hold in lieu of cash
deposits under any applicable Healthcare Requirements to be maintained in full
force and effect and to comply, in all material respects, with any applicable
Healthcare Requirements. The Borrower and the Subsidiaries shall, upon request,
provide the Administrative Agent with evidence reasonably satisfactory to the
Administrative Agent of compliance with the foregoing.
 
(b) The Borrower and the Subsidiaries shall file all required Medicare, Medicaid
and TRICARE cost reports on or prior to the date such reports are due and
promptly make available to the Administrative Agent, if requested, a complete
and accurate copy of the annual Medicare, Medicaid or TRICARE cost report for
the Borrower and the Subsidiaries, which will be prepared by the Borrower or the
applicable Subsidiary and accompanied by an officer’s certificate of the
Borrower or such Subsidiary certifying as of the date thereof that such report
is accurate and complete, and promptly furnish the
86

--------------------------------------------------------------------------------


Administrative Agent, if requested, any amendments filed with respect to such
reports and all notices, responses, audit reports or inquiries with respect to
such reports.
 
(c) The Borrower and the Subsidiaries shall furnish to the Administrative Agent,
if requested, within 30 days of such request, the annual Medicaid reimbursement
rate sheets and the Medicare published rates, and any amendments thereto.
 
(d) The Borrower and the Subsidiaries shall furnish to the Administrative Agent
promptly upon request therefor, a copy of any Medicare, Medicaid, TRICARE or
other licensing entity survey report or statement of deficiencies that will
include a deficiency score of G or higher, or includes a deficiency score of
“substandard quality of care” (as that term is defined in Part 488 of 42 C.F.R.)
and within the time period required by the particular agency for furnishing a
plan of correction also furnish (or cause to be furnished) to the Administrative
Agent a copy of any related plan of correction generated from such survey report
for the Borrower or any Subsidiary and by subsequent correspondence related
thereto, and correct or cause to be corrected any deficiency, the curing of
which is a condition of continued licensure or of full participation in
Medicare, Medicaid or TRICARE by the date required for cure by such agency or
entity (plus extensions granted by such agency or entity).
 
(e) The Borrower and the Subsidiaries shall furnish to the Administrative Agent,
promptly after receipt thereof by the Borrower or any Subsidiary, any other
notices or charges issued relating to the material non-compliance by the
Borrower or any Subsidiary with any Governmental Authority, laws, regulations,
requirements, licenses, permits, certificates, authorizations or approvals
(including any inquiry or investigation by any state or by the United States
Department of Justice of the Borrower or any Subsidiary or any Facility), which
could reasonably be expected to have a Material Adverse Effect.
 
(f) The Borrower and the Subsidiaries shall furnish to the Administrative Agent,
promptly upon receipt thereof, any and all notices (regardless of form) from any
healthcare Governmental Authority that any license, Medicare, Medicaid or
TRICARE certification is being downgraded, revoked, or suspended, or that action
is being taken to downgrade, revoke, or suspend any license or certification.
 
SECTION 5.16. Deposit Accounts; Concentration Accounts; Letters of Instruction.
The Borrower and the Subsidiaries shall establish (or cause to be established),
and shall at all times during the term of this Agreement maintain (or cause to
be maintained), in accordance with all applicable laws and regulations, (i) cash
management services of a type and on terms reasonably satisfactory to the
Collateral Agent at one or more banks and/or depositary institutions reasonably
satisfactory to the Collateral Agent and (ii) deposit accounts with one or more
depositary institutions into which payments in respect of Medicare, Medicaid,
TRICARE and any other Veterans Administration receivables shall be initially
deposited (all such deposit accounts referred to herein as the
“Medicare/Medicaid Deposit Accounts”). The Borrower and the Subsidiaries shall
deliver (or cause to be delivered) to each depositary bank in respect of each
Medicare/Medicaid Deposit Account, on or prior to the Closing Date, a letter of
instruction directing each such depositary bank to transfer all amounts received
in each
87

--------------------------------------------------------------------------------


Medicare/Medicaid Deposit Account, promptly, and in any event no later than the
first Business Day after the receipt thereof, to the applicable Concentration
Account. The Borrower agrees that (a) each Concentration Account shall at all
times be subject to a deposit account control agreement in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, (b) no letter
of instruction described in the previous sentence shall, at any time during the
term of this Agreement, be revoked, withdrawn or otherwise modified in a manner
adverse to the Secured Parties without the prior written consent of the
Collateral Agent, and (c) no Medicare/Medicaid Deposit Account shall be subject
to any deposit account control agreement or security interest in favor of
Collateral Agent or Lenders.
 
ARTICLE VI
 
Negative Covenants
 
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been cancelled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not and it will not cause or
permit any of the Subsidiaries to:
 
SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
 
(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01, the
Existing Mortgage Indebtedness, the assumption of up to $30,100,000 in existing
Indebtedness in connection with the acquisition of the Moffie Properties
pursuant to Section 6.04(h)(iii) (provided that such Indebtedness is not
incurred in contemplation of such acquisition) and any extensions, renewals or
replacements of such Indebtedness to the extent the principal amount of such
Indebtedness is not increased (other than to the extent of any premiums,
interest or costs and expenses incurred in connection therewith), neither the
final maturity nor the weighted average life to maturity of such Indebtedness is
decreased, such Indebtedness, if subordinated to the Obligations, remains so
subordinated on terms no less favorable to the Lenders in any material respect,
and the original obligors in respect of such Indebtedness remain the only
obligors thereon;
 
(b) Indebtedness created hereunder and under the other Loan Documents;
 
(c) intercompany Indebtedness of the Borrower and the Subsidiaries to the extent
permitted by Section 6.04(c);
 
(d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals and replacements of any such Indebtedness that do not
88

--------------------------------------------------------------------------------


increase the outstanding principal amount thereof (other than to the extent of
any premiums, interest or costs and expenses incurred in connection therewith)
(“Purchase Money Indebtedness”); provided that (i) such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(d), when combined with the aggregate
principal amount of all Capital Lease Obligations and Synthetic Lease
Obligations incurred pursuant to Section 6.01(e), shall not exceed $20,000,000
at any time outstanding;
 
(e) Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d), not in excess of $20,000,000
at any time outstanding;
 
(f) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
 
(g) Indebtedness incurred pursuant to the Subordinated Note Documents and any
extensions, renewals or replacements of such Indebtedness to the extent the
principal amount of such Indebtedness is not increased (other than to the extent
of any premiums, interest or costs and expenses incurred in connection
therewith), neither the final maturity nor the weighted average life to maturity
of such Indebtedness is decreased, such Indebtedness remains subordinated to the
Obligations on terms no less favorable to the Lenders than those in the
Subordinated Note Documents and the original obligors in respect of such
Indebtedness remain the only obligors thereof;
 
(h) Indebtedness assumed in connection with a Permitted Acquisition and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (other than to the extent of
any premiums, interest or costs and expenses incurred in connection therewith);
provided that (i) such Indebtedness is not incurred in contemplation of, or in
connection with, such Permitted Acquisition, (ii) both immediately prior and
after giving effect thereto, no Default shall exist or result therefrom and
(iii) Indebtedness incurred pursuant to this Section 6.01(h) shall not exceed
$5,000,000 at any time outstanding;
 
(i) Indebtedness of the Borrower or any Subsidiary consisting of (i) Purchase
Money Indebtedness, (ii) Capital Lease Obligations or (iii) Indebtedness
incurred to finance one or more Permitted Acquisitions so long as at the time of
the incurrence thereof and after giving effect thereto, the Borrower would be in
compliance with the covenant set forth in Section 6.13, calculated on a pro
forma basis as of the most recently completed period of four consecutive fiscal
quarters ending prior to such incurrence for which the financial statements and
certificates required by Section 5.04(a) or 5.04(b), as the case may be, and
5.04(c) have been delivered;
89

--------------------------------------------------------------------------------


 
(j) Guarantees by the Borrower or the Subsidiaries of Indebtedness of the
Borrower and the Subsidiaries permitted to be incurred hereunder; and
 
(k) other unsecured Indebtedness of the Borrower or the Subsidiaries in an
aggregate principal amount not exceeding $20,000,000 at any time outstanding.
 
SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:
 
(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the date hereof and set forth in Schedule 6.02; provided that such Liens shall
secure only those obligations which they secure on the date hereof and
extensions, renewals and replacements thereof permitted hereunder;
 
(b) any Lien created under the Loan Documents;
 
(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or assets of any
person that becomes a Subsidiary after the date hereof prior to the time such
person becomes a Subsidiary, as the case may be; provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition or such
person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien secures
only those obligations which it secures on the date of such acquisition or the
date such person becomes a Subsidiary, as the case may be, and extensions,
renewals and replacement of any such Liens securing Indebtedness permitted under
Section 6.01(h) hereof;
 
(d) Liens for taxes not yet due or which are being contested in compliance with
Section 5.03;
 
(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 5.03;
 
(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;
 
(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
90

--------------------------------------------------------------------------------


 
(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of the
Subsidiaries;
 
(i) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 90 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed 90% of the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Subsidiary;
 
(j) Liens securing judgments that have not resulted in an Event of Default under
clause (i) of Article VII;
 
(k) licenses (with respect to Intellectual Property and other property), leases
or subleases granted to third parties in accordance with any applicable terms of
the Loan Documents and not interfering in any material respect with the ordinary
conduct of the business of Borrower or any of the Subsidiaries or resulting in a
material diminution in the value of any Collateral as security for the
Obligations;
 
(l) any (i) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (ii) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii), so long as the holder of
such Lien or restriction agrees to recognize the rights of such lessee or
sublessee under such lease;
 
(m) Liens arising from filing UCC financing statements relating solely to leases
not prohibited by this Agreement;
 
(n) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of Borrower and the
Subsidiaries; and
 
(o) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $2,000,000.
 
SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person (other than the Borrower or any of its
91

--------------------------------------------------------------------------------


wholly owned subsidiaries) whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred unless (a) the sale or transfer of such property is
permitted by Section 6.05 and (b) any Capital Lease Obligations, Synthetic Lease
Obligations or Liens arising in connection therewith are permitted by Sections
6.01 and 6.02, as the case may be.
 
SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:
 
(a) (i) investments by the Borrower and the Subsidiaries existing on the date
hereof in the Equity Interests of the Subsidiaries and (ii) additional
investments by the Borrower and the Subsidiaries in the Equity Interests of the
Subsidiaries; provided that, (A) except as permitted by Section 5.12, any such
Equity Interests held by a Loan Party shall be pledged pursuant to the Guarantee
and Collateral Agreement (subject to the limitations applicable to voting stock
of a Foreign Subsidiary referred to therein) and (B) after the date hereof, the
aggregate amount of investments made pursuant to this Section 6.04(a) and
Section 6.04(c) by Loan Parties in, and loans and advances made pursuant to this
Section 6.04(a) and Section 6.04(c) by Loan Parties to, Subsidiaries that are
not Loan Parties (determined without regard to any write-downs or write-offs of
such investments, loans and advances) shall not exceed $2,000,000 at any time
outstanding;
 
(b) Permitted Investments;
 
(c) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that (i) any such
loans and advances made by a Loan Party shall be pledged pursuant to the
Guarantee and Collateral Agreement and (ii) the amount of such loans and
advances made by Loan Parties to Subsidiaries that are not Loan Parties shall be
subject to the limitation set forth in clause (a) above;
 
(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
 
(e) the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $1,000,000;
92

--------------------------------------------------------------------------------


 
(f) the Borrower and the Subsidiaries may enter into Hedging Agreements that
(i) are required by Section 5.13 or (ii) are not speculative in nature and are
related to income derived from foreign operations of the Borrower or any
Subsidiary or otherwise related to purchases from foreign suppliers;
 
(g) the Borrower or any Subsidiary may acquire all or substantially all the
assets of a person or line of business of such person, or not less than 75% of
the Equity Interests (other than directors’ qualifying shares) of a person
(referred to herein as the “Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, the Borrower or any Subsidiary;
(ii) the Acquired Entity shall be in a similar line of business as that of the
Borrower and the Subsidiaries as conducted during the current and most recent
calendar year; (iii) if the Acquired Entity would not constitute a wholly owned
Subsidiary and would be required to become a Subsidiary Guarantor hereunder, the
Borrower shall use commercially reasonable efforts to cause each holder of an
Equity Interest therein (other than the Borrower or any wholly owned Subsidiary)
to execute and deliver to the Collateral Agent a Minority Holder
Acknowledgement, Consent and Waiver; and (iv) at the time of such transaction
(A) both before and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing; (B) the Borrower would be in compliance
with the covenants set forth in Sections 6.11, 6.12 and 6.13 as of the most
recently completed period of four consecutive fiscal quarters ending prior to
such transaction for which the financial statements and certificates required by
Section 5.04(a) or 5.04(b), as the case may be, and 5.04(c) have been delivered
or for which comparable financial statements have been filed with the SEC, after
giving pro forma effect to such transaction and to any other event occurring
after such period as to which pro forma recalculation is appropriate (including
any other transaction described in this Section 6.04(g) occurring after such
period) as if such transaction had occurred as of the first day of such period
(assuming, for purposes of pro forma compliance with Section 6.12, that the
maximum Total Leverage Ratio permitted at the time by such Section was in fact
0.25 to 1.00 less than the ratio actually provided for in such Section at such
time); (C) after giving effect to such acquisition, there must be at least
$15,000,000 of unused and available Revolving Credit Commitments; (D) the total
consideration paid in connection with such acquisition and any other
acquisitions pursuant to this Section 6.04(g) (including any Indebtedness of the
Acquired Entity that is assumed by the Borrower or any Subsidiary following such
acquisition and any payments following such acquisition pursuant to earn-out
provisions or similar obligations) shall not in the aggregate exceed
$50,000,000; (E) the Borrower shall have delivered a certificate of a Financial
Officer, certifying as to the foregoing and containing reasonably detailed
calculations in support thereof, in form and substance reasonably satisfactory
to the Administrative Agent; and (F) the Borrower shall comply, and shall cause
the Acquired Entity to comply, with the applicable provisions of Section 5.12
and the Security Documents (any acquisition of an Acquired Entity meeting all
the criteria of this Section 6.04(g) being referred to herein as a “Permitted
Acquisition”);
93

--------------------------------------------------------------------------------


 
(h) the Borrower and the Subsidiaries may acquire (i) Equity Interests of
Clipper on the terms provided in the Clipper Option Agreement, (ii) the NHP
Properties on the terms provided in the Restated Master Lease related thereto
and (iii) the Moffie Properties on the terms provided in the leases for such
Facilities;
 
(i) investments existing on the date hereof and set forth in Schedule 6.04;
 
(j) the Borrower and the Subsidiaries may receive and hold promissory notes and
other non-cash consideration received in connection with Asset Sales permitted
under Section 6.05;
 
(k) the Borrower and the Subsidiaries may make Capital Expenditures permitted
under Section 6.10; and
 
(l) in addition to investments permitted by paragraphs (a) through (k) above,
additional investments, loans and advances by the Borrower and the Subsidiaries
so long as the aggregate amount invested, loaned or advanced pursuant to this
paragraph (l) (determined without regard to any write-downs or write-offs of
such investments, loans and advances) does not exceed $25,000,000 in the
aggregate.
 
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. (a)
Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
the assets (whether now owned or hereafter acquired) of the Borrower or less
than all the Equity Interests of any Subsidiary, or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or any substantial
part of the assets of any other person, except that if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing (x) any wholly owned Subsidiary may merge into
or consolidate with the Borrower in a transaction in which the Borrower is the
surviving corporation, (y) any wholly owned Subsidiary may merge into or
consolidate with any other wholly owned Subsidiary in a transaction in which the
surviving entity is a wholly owned Subsidiary, and no person other than the
Borrower or a wholly owned Subsidiary receives any consideration (provided that
if any party to any such transaction is a Loan Party, the surviving entity of
such transaction shall be a Loan Party) and (z) the Borrower and the
Subsidiaries may make Permitted Acquisitions. For the avoidance of doubt, the
Borrower or any of the Subsidiaries may sell, transfer or otherwise dispose
(including by way of merger) to any person all the Equity Interests of any
Subsidiary to the extent permitted under paragraph (b) below.
 
(b) Make any Asset Sale (other than an involuntary Asset Sale, such as casualty,
condemnation or similar events) otherwise permitted under paragraph (a) above
unless (i) such Asset Sale is for consideration at least 75% of which is cash,
(ii) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of and (iii) the asset is (w) not
related to the inpatient skilled nursing facility business of the Borrower and
the Subsidiaries, (x) is described on Schedule 6.05
94

--------------------------------------------------------------------------------


and is sold within nine months of the Closing Date, (y) is a Facility subject to
Existing Mortgage Indebtedness and is sold to a Special Purpose Vehicle in
connection with the permitted refinancing of such Existing Mortgage Indebtedness
or (z) in the case of all other Asset Sales (including the assets described on
Schedule 6.05 that are not sold within nine months of the Closing Date), the
fair market value of all assets sold, transferred, leased or disposed of
pursuant to this paragraph (b) shall not exceed $25,000,000 in any fiscal year.
 
SECTION 6.06. Restricted Payments; Restrictive Agreements.(a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equity holders and (ii) so long as no Event of Default or Default shall have
occurred and be continuing or would result therefrom, the Borrower may
repurchase its Equity Interests owned by employees of the Borrower or the
Subsidiaries or make payments to employees of the Borrower or the Subsidiaries
upon termination of employment in connection with the exercise of stock options,
stock appreciation rights or similar equity incentives or equity-based
incentives pursuant to management incentive plans or in connection with the
death or disability of such employees in an aggregate amount not to exceed
$2,000,000 in any fiscal year.
 
(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets to secure the Obligations, or (ii) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (A) the foregoing shall not apply to restrictions and
conditions imposed by law or regulations or by any Loan Document, any
Subordinated Note Document or by the Existing Mortgage Indebtedness or such
other Indebtedness as is set forth on Schedule 6.01, (B) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or any other permitted asset sale pending such sale,
provided such restrictions and conditions apply only to the Subsidiary or other
asset that is to be sold and such sale is permitted hereunder, (C) the foregoing
shall not apply to restrictions and conditions imposed on any Foreign Subsidiary
or Special Purpose Vehicle by the terms of any Indebtedness of such Foreign
Subsidiary or Special Purpose Vehicle permitted to be incurred hereunder,
(D) clause (i) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (E) clause (i) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.
 
SECTION 6.07. Transactions with Affiliates. Except for transactions between or
among the Borrower and wholly owned Subsidiaries, sell or transfer any property
or assets to, or purchase or acquire any property or assets from, or otherwise
engage in any
95

--------------------------------------------------------------------------------


other transactions with, any of its Affiliates, except that the Borrower or any
Subsidiary may engage in any of the foregoing transactions in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties; provided that the foregoing restriction shall not
apply to (i) the acquisition of Equity Interests in Clipper on the terms
provided in the Clipper Option Agreement; (ii) the leasing of property from
Clipper on terms substantially similar to the terms contained in leases in
existence on the date hereof, and performance of such leases in accordance with
such terms; and (iii) the providing of general administrative and management
services by the Borrower to non-wholly owned Subsidiaries on terms substantially
similar to the general administrative and management services provided by the
Borrower to its wholly owned Subsidiaries.
 
SECTION 6.08. Business of Borrower and Subsidiaries. Engage at any time in any
business or business activity other than the business currently conducted by it
and business activities reasonably incidental thereto.
 
SECTION 6.09. Other Indebtedness and Agreements. (a) Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of the
Borrower or any of the Subsidiaries is outstanding if the effect of such waiver,
supplement, modification, amendment, termination or release would materially
increase the obligations of the obligor or confer additional material rights on
the holder of such Indebtedness in a manner materially adverse to the Borrower,
such Subsidiary or the Lenders.
 
(b) Make any distribution, whether in cash, property, securities or a
combination thereof, in respect of, or pay, or commit to pay, or directly or
indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, other than regular
scheduled payments of principal and interest as and when due (to the extent not
prohibited by applicable subordination provisions), or set apart any sum for the
aforesaid purposes, any Material Indebtedness (other than (i) the Loans or
(ii) any Existing Mortgage Indebtedness in connection with a refinancing
permitted pursuant to Section 6.01(a)); provided that the Borrower may redeem,
repurchase, retire or otherwise acquire for consideration any Subordinated Notes
with the Declined Proceeds that are rejected by the Term Lenders and retained by
the Borrower pursuant to the last sentence of Section 2.13(h), if at the time of
such redemption, both before and after giving pro forma effect thereto, (x) no
Default or Event of Default shall have occurred and be continuing and (y) the
Senior Leverage Ratio is less than 3.0 to 1.0.
 
SECTION 6.10. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by the Borrower and the Subsidiaries in any period set forth
below to exceed the amount set forth below for such period:
96

--------------------------------------------------------------------------------


 
Period
Amount
   
Closing Date through December 31, 2007
$25,000,000
January 1, 2008 through December 31, 2008
$50,000,000
January 1, 2009 through December 31, 2009
$50,000,000
January 1, 2010 through December 31, 2010
$55,000,000
January 1, 2011 through December 31, 2011
$55,000,000
January 1, 2012 through December 31, 2012
$55,000,000
January 1, 2013 through December 31, 2013
$55,000,000
January 1, 2014 through March 31, 2014
$55,000,000



The amount of permitted Capital Expenditures set forth above in respect of any
fiscal year commencing with the fiscal year ending on December 31, 2007, shall
be increased (but not decreased) by (a) the amount of unused permitted Capital
Expenditures for the immediately preceding fiscal year less (b) an amount equal
to unused Capital Expenditures carried forward to such preceding fiscal year.
 
SECTION 6.11. Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters, in each case taken as one
accounting period, ending as of the last day of each fiscal quarter ending on a
date or during any period set forth below to be less than the ratio set forth
opposite such period below:
 
Period
Ratio
   
July 1, 2007 through December 31, 2007
1.80 to 1.00
January 1, 2008 through December 31, 2008
2.25 to 1.00
January 1, 2009 through December 31, 2009
2.50 to 1.00
January 1, 2010 through December 31, 2010
2.50 to 1.00
Thereafter
2.75 to 1.00



SECTION 6.12. Maximum Total Leverage Ratio. Permit the Total Leverage Ratio as
of the last day of each fiscal quarter ending on a date or during a period set
forth below to be greater than the ratio set forth opposite such period below:
 
Period
Ratio
   
July 1, 2007 through December 31, 2007
6.25 to 1.00
January 1, 2008 through December 31, 2008
5.00 to 1.00
January 1, 2009 through December 31, 2009
4.25 to 1.00
January 1, 2010 through December 31, 2010
3.50 to 1.00
Thereafter
3.00 to 1.00

 
97

--------------------------------------------------------------------------------



SECTION 6.13. Maximum Senior Leverage Ratio. Permit the Senior Leverage Ratio as
of the last day of each fiscal quarter ending on a date or during a period set
forth below to be greater than the ratio set forth opposite such period below:


Period
Ratio
   
July 1, 2007 through December 31, 2007
4.50 to 1.00
January 1, 2008 through December 31, 2008
3.50 to 1.00
January 1, 2009 through December 31, 2009
2.75 to 1.00
January 1, 2010 through December 31, 2010
2.50 to 1.00
Thereafter
2.00 to 1.00



SECTION 6.14. Fiscal Year. With respect to the Borrower, change its fiscal
year-end to a date other than December 31.
 
SECTION 6.15. Certain Equity Securities. Issue any Equity Interest that is not
Qualified Capital Stock.
 
ARTICLE VII
 
Events of Default
 
In case of the happening of any of the following events (“Events of Default”):
 
(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
 
(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
 
(c) default shall be made in the payment of any interest on any Loan or any Fee
or L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days;
 
(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05 or 5.08 or in Article VI;
98

--------------------------------------------------------------------------------


 
(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Borrower;
 
(f) (i)  the Borrower or any Subsidiary shall fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
 
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Subsidiary (other than an Inactive Subsidiary),
or of a substantial part of the property or assets of the Borrower or a
Subsidiary (other than an Inactive Subsidiary), under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary (other than an Inactive
Subsidiary) or for a substantial part of the property or assets of the Borrower
or a Subsidiary (other than an Inactive Subsidiary) or (iii) the winding-up or
liquidation of the Borrower or any Subsidiary (other than an Inactive
Subsidiary); and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
 
(h) the Borrower or any Subsidiary (other than an Inactive Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary (other than an Inactive Subsidiary) or for a
substantial part of the property or assets of the Borrower or any Subsidiary
(other than an Inactive Subsidiary), (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail
99

--------------------------------------------------------------------------------


 generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;
 
(i) other than the Permanent Injunction, one or more judgments shall be rendered
against the Borrower, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any writ or warrant of attachment
or similar process shall be entered or filed upon assets or properties of the
Borrower or any Subsidiary to enforce any such judgment and such judgment is for
the payment of money in an aggregate amount in excess of $5,000,000 (net of any
amounts covered by applicable insurance or self-insurance);
 
(j) an ERISA Event shall have occurred that in the opinion of the Required
Lenders when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $5,000,000;
 
(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Subsidiary Guarantor shall deny in writing that it has any
further liability under the Guarantee and Collateral Agreement (other than as a
result of the discharge of such Subsidiary Guarantor in accordance with the
terms of the Loan Documents);
 
(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral
Agent to maintain possession of certificates representing securities pledged
under the Guarantee and Collateral Agreement and, except to the extent that such
loss is covered by a lender’s title insurance policy and the related insurer
promptly after such loss, shall have acknowledged in writing that such loss is
covered by such title insurance policy;
 
(m) the Indebtedness under the Subordinated Notes or any other subordinated
Indebtedness of the Borrower and the Subsidiaries constituting Material
Indebtedness shall cease (or any Loan Party shall so assert), for any reason, to
be validly subordinated to the Obligations as provided in the Subordinated Note
Documents or the agreements evidencing such other subordinated Indebtedness;
 
(n) the initiation of proceedings by any Governmental Authority for any
revocation or termination of any Healthcare License or any adverse modification
of the terms thereof which, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect, or
100

--------------------------------------------------------------------------------


 
(o) there shall have occurred a Change in Control;
 
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.
 
ARTICLE VIII
 
The Administrative Agent and the Collateral Agent
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this Article
VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.
 
The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.
 
Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a
101

--------------------------------------------------------------------------------


Default has occurred and is continuing, (b) neither Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
instructed in writing to exercise by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) and (c) except as expressly set forth in the Loan
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to the Borrower or any of
the Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence or
wilful misconduct. Neither Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by the
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.
 
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.
 
Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within
102

--------------------------------------------------------------------------------


30 days after the retiring Agent gives notice of its resignation, then the
retiring Agent may, on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
 
(a) if to the Borrower, to it at Sun Healthcare Group, Inc., 18831 Von Karman,
Suite 400, Irvine, CA 92612, Attention of Treasury Department (Fax
No. (949) 255-7055); with copy to Law Department (Fax No. (949) 255-7057);
 
(b) if to the Administrative Agent, to Credit Suisse, Eleven Madison Avenue, New
York, NY 10010, Attention of Agency Group (Fax No. (212) 325-8304); and
 
(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.
 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this
103

--------------------------------------------------------------------------------


Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01. As agreed to among the
Borrower, the Administrative Agent and the applicable Lenders from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.
 
SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Issuing Bank and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing Bank,
regardless of any investigation made by the Lenders or the Issuing Bank or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20, 9.05 and
9.16 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent, any Lender or the Issuing Bank.
 
SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.
 
SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.
 
(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with notice to
the Borrower and the prior written consent of the Administrative Agent (not to
be unreasonably withheld or delayed); provided, however, that (i) in the case of
an assignment of a Revolving Credit Commitment, each of the Borrower, the
Issuing Bank and the Swingline Lender must also give its prior written consent
to such assignment (which consent shall not be unreasonably withheld or delayed)
(provided that the consent of the Borrower shall not be required to any such
assignment made (A) to another Lender or an Affiliate of a Lender, (B) during
the primary syndication of the Facilities to persons identified by the
Administrative Agent to the Borrower on or prior to the Closing Date or
(C) after the
104

--------------------------------------------------------------------------------


occurrence and during the continuance of any Event of Default), (ii) the amount
of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall be in an
integral multiple of, and not less than, $1,000,000 (or, if less, the entire
remaining amount of such Lender’s Commitment or Loans of the relevant Class),
(iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent), and (iv) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and all applicable tax forms. Upon acceptance and
recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits and obligations of
Sections 2.14, 2.16, 2.20, 9.05 and 9.16, as well as to any Fees accrued for its
account and not yet paid).
 
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitments, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in clause (i)
above, such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment and Acceptance; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05(a) or delivered pursuant to Section 5.04
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such
105

--------------------------------------------------------------------------------


documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (vi) such assignee appoints and authorizes the Administrative Agent
and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.
 
(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and interest owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive and the Borrower, the Administrative Agent, the Issuing
Bank, the Collateral Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Issuing Bank,
the Collateral Agent and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
 
(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower, the Swingline Lender and
the Issuing Bank to such assignment and any applicable tax forms, the
Administrative Agent shall (i) accept such Assignment and Acceptance and
(ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).
 
(f) Each Lender may without the consent of the Borrower, the Swingline Lender,
the Issuing Bank or the Administrative Agent sell participations to one or more
banks or other persons in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other persons shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 and
subject to the obligations of Section 9.16 to the same extent as if they were
Lenders (but, with respect to any particular participant, to no greater extent
than the Lender that sold the participation to such participant) and (iv) the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under
106

--------------------------------------------------------------------------------


 this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans or L/C Disbursements and to
approve any amendment, modification or waiver of any provision of this Agreement
(other than amendments, modifications or waivers decreasing any fees payable to
such participating bank or person hereunder or the amount of principal of or the
rate at which interest is payable on the Loans in which such participating bank
or person has an interest, extending any scheduled principal payment date or
date fixed for the payment of interest on the Loans in which such participating
bank or person has an interest, increasing or extending the Commitments in which
such participating bank or person has an interest or releasing any Subsidiary
Guarantor (other than in connection with the sale of such Subsidiary Guarantor
in a transaction permitted by Section 6.05) or all or substantially all of the
Collateral). Notwithstanding the foregoing, a participant shall not be entitled
to the benefits of Section 2.20 unless the Borrower is notified in writing of
such participation and the participant agrees, for the benefit of the Borrower,
to comply with Section 2.20(e) as though it were a Lender. Each Lender shall,
acting for this purpose as an agent of the Borrower, maintain at one of its
offices a register substantially similar to the Register for the recordation of
the names and addresses of its participants, and the amount and terms of its
participations; provided that no Lender shall be required to disclose or share
the information contained in such register with the Borrower or any other
person, except as required by applicable law.
 
(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.
 
(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.
 
(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same
107

--------------------------------------------------------------------------------


extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. Each Granting
Lender shall, acting for this purpose as an agent of the Borrower, maintain at
one of its offices a register substantially similar to the Register for the
recordation of the names and addresses of any SPC that has exercised an option
to provide a Loan to the Borrower and the amount and terms of such Loan;
provided that no Granting Lender shall be required to disclose or share the
information contained in such register with the Borrower or any other person,
except as required by applicable law.
 
(j) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank and each Lender, and any attempted assignment without such consent
shall be null and void.
 
(k) In the event that any Revolving Credit Lender shall become a Defaulting
Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings
Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, the Issuing Bank or the Swingline Lender shall have reasonably
determined that there has occurred a material adverse change in the financial
condition of any such Lender, or a material impairment of the ability of any
such Lender to perform its obligations hereunder, as compared to such condition
or ability as of the date that any such Lender became a Revolving Credit Lender)
then the Issuing Bank shall have the right, but not the obligation, at its own
expense, upon notice to such Lender and the Administrative Agent, to replace
such Lender with an assignee (in accordance with and subject to the
108

--------------------------------------------------------------------------------


restrictions contained in paragraph (b) above), and such Lender hereby agrees to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in paragraph (b) above) all its interests, rights and
obligations in respect of its Revolving Credit Commitment to such assignee;
provided, however, that (i) no such assignment shall conflict with any law, rule
and regulation or order of any Governmental Authority and (ii) the Issuing Bank
or such assignee, as the case may be, shall pay to such Lender in immediately
available funds on the date of such assignment the principal of and interest
accrued to the date of payment on the Loans made by such Lender hereunder and
all other amounts accrued for such Lender’s account or owed to it hereunder.
 
SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Swingline Lender in connection with the
syndication of the Credit Facilities and the preparation and administration of
this Agreement and the other Loan Documents or in connection with any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions hereby or thereby contemplated shall be
consummated) or incurred by the Administrative Agent, the Collateral Agent or
any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder, including the
reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent and the Collateral Agent, and, in
connection with any such enforcement or protection, the reasonable fees, charges
and disbursements of any other counsel for the Administrative Agent, the
Collateral Agent or any Lender.
 
(b) Subject to the provisions of Section 2.14, 2.16 and 2.20 (which shall
provide the only source of indemnification for the matters covered therein), the
Borrower agrees to indemnify the Administrative Agent, the Collateral Agent,
each Lender, the Issuing Bank and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby (including the syndication of the Credit Facilities),
(ii) the use of the proceeds of the Loans or issuance of Letters of Credit,
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrower, any other
Loan Party or any of their respective Affiliates), or (iv) any actual or alleged
presence or Release of Hazardous Materials on any property currently or formerly
owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or the Subsidiaries;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the gross negligence or wilful
misconduct of such Indemnitee.
109

--------------------------------------------------------------------------------


 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section 9.05, each Lender
severally agrees to pay to the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the Aggregate Revolving
Credit Exposure, outstanding Term Loans and unused Commitments at the time.
 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
 
(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or the Issuing
Bank. All amounts due under this Section 9.05 shall be payable on written demand
therefor.
 
SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
 
SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN
110

--------------------------------------------------------------------------------


SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM
CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN
EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL
CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY
THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 9.08. Waivers; Amendment.(a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or the Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan or any date for reimbursement of an L/C Disbursement, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Loan or L/C Disbursement, without the prior written consent of each Lender
directly adversely affected thereby, (ii) increase or extend the Commitment or
decrease or extend the date for payment of any Fees of any Lender without the
prior written consent of such Lender, (iii) amend or modify the pro rata
requirements of Section 2.17, the provisions of Section 9.04(j) or the
provisions of this Section 9.08 or release all or substantially all of the
Subsidiary Guarantors (other than in connection with the sale of such Subsidiary
Guarantor in a transaction permitted by Section 6.05) or all or substantially
all of the Collateral, without the prior written consent of each
Lender, (iv) change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of one Class differently from the rights of Lenders holding Loans of any
other Class without the prior written consent of  Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class, (v) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(i) without the written consent of such SPC,
(vi) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional
111

--------------------------------------------------------------------------------


extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Term Loan Commitments and Revolving Credit Commitments on the date hereof) or
(vii) modify, amend or waive any conditions precedent set forth in Section 4.01,
or any representation and warranty, covenant or Default to the extent the
modification, amendment or waiver thereof would constitute a waiver of a
condition precedent set forth in Section 4.01, without the prior written consent
of Lenders holding a majority of the Revolving Credit Commitments;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent, the Collateral
Agent, the Issuing Bank or the Swingline Lender.
 
SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.
 
SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO
112

--------------------------------------------------------------------------------


REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.
 
SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.
 
SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower or its properties in the courts of any jurisdiction.
113

--------------------------------------------------------------------------------


 
(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ officers, directors, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.16, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary or any of their respective obligations, (f) with the consent of the
Borrower or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16. For the purposes of this
Section 9.16, “Information” shall mean all information received from the
Borrower and related to the Borrower or its business, other than any such
information that was available to the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to its
disclosure by the Borrower. Any person required to maintain the confidentiality
of Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Information as such
person would accord its own confidential information.
 
SECTION 9.17. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such
114

--------------------------------------------------------------------------------


Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the USA PATRIOT Act.

115

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
SUN HEALTHCARE GROUP, INC.,
 
by
 
/s/ Michael Newman
 
Name: Michael Newman
 
Title: Executive Vice President





CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, individually and as
Administrative Agent, Collateral Agent,
Swingline Lender and Issuing Bank,
 
by
 
/s/ Joel Glodowski
 
Name: Joel Glodowski
 
Title: Managing Director





by
 
/s/ James Neira
 
Name: James Neira
 
Title: Associate



--------------------------------------------------------------------------------


 



 
SIGNATURE PAGE TO THE SUN
HEALTHCARE GROUP, INC. CREDIT
AGREEMENT DATED APRIL 19, 2007
   
Name of Lender:
Jefferies Finance C.P. Funding LLC
     
by
   
/s/ E.J. Hess
   
Name: E.J. Hess
   
Title: Managing Director





--------------------------------------------------------------------------------






 
SIGNATURE PAGE TO THE SUN
HEALTHCARE GROUP, INC. CREDIT
AGREEMENT DATED APRIL 19, 2007
   
Name of Lender:
UBS LOAN FINANCE LLC
     
by
   
/s/ Richard L. Tavrow
   
Name: Richard L. Tavrow
   
Title: Director






 
by
   
/s/ Irja R. Otsa
   
Name: Irja R. Otsa
   
Title: Associate Director





--------------------------------------------------------------------------------






 
SIGNATURE PAGE TO THE SUN
HEALTHCARE GROUP, INC. CREDIT
AGREEMENT DATED APRIL 19, 2007
   
Name of Lender:
LaSalle Bank National Association
     
by
   
/s/ Joshua Kochek
   
Name: Joshua Kochek
   
Title: Vice President





--------------------------------------------------------------------------------






 
SIGNATURE PAGE TO THE SUN
HEALTHCARE GROUP, INC. CREDIT
AGREEMENT DATED APRIL 19, 2007
   
CIBC Inc.,
     
by
   
/s/ Caroline Adams
   
Name:  Caroline Adams
   
Title:    Authorized Signatory
            CIBC Inc.




--------------------------------------------------------------------------------